Exhibit 10.1

 

--------------------------------------------------------------------------------

U.S. $1,000,000,000

364-DAY CREDIT AGREEMENT

Dated as of April 20, 2006

Among

UNITED PARCEL SERVICE, INC.

as Borrower

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.

as Arrangers

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

and

BNP PARIBAS

as Co-Documentation Agents

and

CITIBANK, N.A.

as Administrative Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01. Certain Defined Terms

   1

SECTION 1.02. Computation of Time Periods

   16

SECTION 1.03. Accounting Terms

   16 ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES   

SECTION 2.01. The Revolving Credit Advances

   16

SECTION 2.02. Making the Revolving Credit Advances

   17

SECTION 2.03. The Competitive Bid Advances

   19

SECTION 2.04. Fees

   23

SECTION 2.05. Termination or Reduction of the Commitments

   23

SECTION 2.06. Repayment of Revolving Credit Advances

   24

SECTION 2.07. Interest on Revolving Credit Advances

   24

SECTION 2.08. Interest Rate Determination

   24

SECTION 2.09. Optional Conversion of Revolving Credit Advances

   26

SECTION 2.10. Prepayments of Advances

   26

SECTION 2.11. Increased Costs

   27

SECTION 2.12. Illegality

   28

SECTION 2.13. Payments and Computations

   28

SECTION 2.14. Taxes

   30

SECTION 2.15. Sharing of Payments, Etc.

   32

SECTION 2.16. Extensions of Termination Date and Final Maturity Date

   32

SECTION 2.17. Substitution of Lender

   34

SECTION 2.18. Evidence of Debt

   34 ARTICLE III    CONDITIONS TO EFFECTIVENESS AND LENDING   

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03

   35

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing and to
Extension of the Final Maturity Date

   36

SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing

   36

SECTION 3.04. Determinations Under Section 3.01

   37

SECTION 3.05. Labor Dispute

   37 ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

SECTION 4.01. Representations and Warranties of the Borrower

   37



--------------------------------------------------------------------------------

ARTICLE V    COVENANTS OF THE BORROWER   

SECTION 5.01. Affirmative Covenants

   39

SECTION 5.02. Negative Covenants

   42 ARTICLE VI    EVENTS OF DEFAULT   

SECTION 6.01. Events of Default

   43 ARTICLE VII    THE AGENT   

SECTION 7.01. Authorization and Action

   45

SECTION 7.02. Agent’s Reliance, Etc.

   46

SECTION 7.03. Citibank and Its Affiliates

   46

SECTION 7.04. Lender Credit Decision

   46

SECTION 7.05. Indemnification

   47

SECTION 7.06. Successor Agent

   47

SECTION 7.07. Sub-Agent

   48

SECTION 7.08. Other Agents

   48 ARTICLE VIII    MISCELLANEOUS   

SECTION 8.01. Amendments, Etc.

   48

SECTION 8.02. Notices, Etc.

   48

SECTION 8.03. No Waiver; Remedies

   50

SECTION 8.04. Costs and Expenses

   50

SECTION 8.05. Right of Setoff

   52

SECTION 8.06. Binding Effect

   52

SECTION 8.07. Assignments, Designations and Participations

   52

SECTION 8.08. Confidentiality

   57

SECTION 8.09. Governing Law

   57

SECTION 8.10. Execution in Counterparts

   57

SECTION 8.11. Jurisdiction, Etc.

   57

SECTION 8.12. Judgment

   58

SECTION 8.13. Substitution of Currency

   58

SECTION 8.14. Patriot Act Notice

   59

 

ii



--------------------------------------------------------------------------------

SCHEDULE

Schedule I - Applicable Lending Offices

EXHIBITS

 

Exhibit A-1 -

   Form of Revolving Credit Note

Exhibit A-2 -

   Form of Competitive Bid Note

Exhibit B-1 -

   Form of Notice of Revolving Credit Borrowing

Exhibit B-2 -

   Form of Notice of Competitive Bid Borrowing

Exhibit C -

   Form of Assignment and Acceptance

Exhibit D -

   Form of Designation Agreement

Exhibit E -

   Form of Opinion of Counsel for the Borrower

Exhibit F -

   Debenture Indenture

 

iii



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

Dated as of April 20, 2006

UNITED PARCEL SERVICE, INC., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (collectively, the
“Initial Lenders”) listed on the signature pages hereof, Citibank, N.A.
(“Citibank”), as administrative agent (in such capacity, the “Agent”) for the
Lenders (as hereinafter defined), JPMorgan Chase Bank, N.A., as syndication
agent, Bank of America, N.A., Barclays Bank PLC and BNP Paribas, as
co-documentation agents, and Citigroup Global Markets Inc. and J.P. Morgan
Securities Inc., as joint arrangers and book managers (in such capacity, the
“Arrangers”), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Advance” means a Revolving Credit Advance or a Competitive Bid Advance, as the
context may require.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person; provided, however, that Overseas Partners shall not be deemed to be an
Affiliate of the Borrower.

“Agent” has the meaning specified in the recital of parties to this Agreement.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at Two
Penns Way, New Castle, Delaware 19720, Account No. 36852248, Attention: Bank
Loan Syndications, (b) in the case of Advances denominated in any Foreign
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Borrower and the Lenders for such purpose and (c) in any
such case, such other account of the Agent as is designated in writing from time
to time by the Agent to the Borrower and the Lenders for such purpose.

“Applicable Fee Percentage” means, as of any date prior to the Term Loan
Conversion Date, 0.02% per annum.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to



--------------------------------------------------------------------------------

the Agent and the Borrower as its Applicable Lending Office with respect to such
Competitive Bid Advance.

“Applicable Margin” means (a) as of any date prior to the Term Loan Conversion
Date, 0.00% per annum for Base Rate Advances and 0.130% per annum for
Eurocurrency Rate Advances and (b) as of any date on and after the Term Loan
Conversion Date, 0.00% per annum for Base Rate Advances and 0.250% per annum for
Eurocurrency Rate Advances.

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Attributable Debt” has the meaning specified in the Debenture Indenture.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b) the sum (adjusted to the nearest 1/16 of 1% or, if there is no nearest 1/16
of 1%, to the next higher 1/16 of 1%) of (i) 1/2 of 1% per annum plus (ii) the
rate obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average (adjusted to the basis of a year of 360 days) being determined weekly on
each Monday (or, if such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday by
Citibank on the basis of such rates reported by certificate of deposit dealers
to and published by the Federal Reserve Bank of New York or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three New York certificate of deposit dealers of
recognized standing selected by Citibank, by (B) a percentage equal to 100%
minus the average of the daily percentages specified during such three-week
period by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, but not
limited to, any emergency, supplemental or other marginal reserve requirement)
for Citibank with respect to liabilities consisting of or including (among other
liabilities) three-month Dollar nonpersonal time deposits in the United States,
plus (iii) the average during such three-week period of the annual assessment
rates estimated by Citibank for determining the then current annual assessment
payable by Citibank to the Federal Deposit Insurance Corporation (or any
successor) for insuring Dollar deposits of Citibank in the United States; and

(c) 1/2 of 1% per annum above the Federal Funds Rate.

 

2



--------------------------------------------------------------------------------

“Base Rate Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.07(a)(i).

“Beneficial Ownership” means beneficial ownership as determined in accordance
with Rule 13d-3 of the Securities and Exchange Commission under the Exchange
Act, as in effect on the date hereof.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means an account of the Borrower designated in writing by
the Borrower to the Agent.

“Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing,
as the context may require.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances or LIBO Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance or LIBO Rate Advance (or, in the case of an Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open) and, if the applicable
Business Day relates to any Local Rate Advances, on which banks are open for
business in the country of issue of the currency of such Local Rate Advance.

“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP.

“Change of Control” means the occurrence of either of the following:

(a) any Person or two or more Persons acting in concert other than a Permitted
Person shall have acquired Beneficial Ownership, directly or indirectly, through
a purchase, merger or other transaction or series of transactions or otherwise,
of Voting Stock of the Borrower to which 10% or more of the total Voting Power
of the Borrower is attributable; or

(b) Permitted Persons shall have Beneficial Ownership of (i) less than 75% of
the shares of common stock of the Borrower and (ii) Voting Stock of the Borrower
to which less than 75% of the total Voting Power of the Borrower is
attributable.

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

“Commitment” has the meaning specified in Section 2.01.

 

3



--------------------------------------------------------------------------------

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of The Swiss Federation, lawful
currency of Japan and Euros.

“Competitive Bid Advance” means an advance by a Lender to the Borrower as part
of a Competitive Bid Borrowing resulting from the auction bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance, a LIBO Rate
Advance or a Local Rate Advance, as the context may require.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted by the
Borrower under the auction bidding procedure described in Section 2.03.

“Competitive Bid Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from a Competitive Bid
Advance made by such Lender.

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

“Confidential Information” means information that the Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than the Borrower (unless the Agent or such Lender knows that such
information is not generally available to the public).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Net Tangible Assets” has the meaning specified in the Debenture
Indenture.

“Consolidated Net Worth” means the shareholders’ equity of the Borrower and its
Subsidiaries, computed in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

“Debenture Indenture” means the Indenture, dated as of December 1, 1989, between
United Parcel Service of America, Inc. and Chemical Bank pursuant to which the
8-3/8% Debentures Due April 1, 2020 were issued, as in effect on the date of
this Agreement (without giving effect to any amendment, supplement or other
modification thereto, any repayment or covenant defeasance thereunder or any
termination thereof), a copy of which is attached as Exhibit F hereto.

 

4



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, or with respect to deposits with or advances of any
kind to such Person, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding payables incurred in the ordinary course of business), (f) all Debt
of others secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property or assets
owned or acquired by such Person (other than Non-Recourse Debt), (g) all
Guarantees by such Person of Debt of others, (h) all Capital Lease Obligations
of such Person and (i) all obligations of such Person in respect of Hedge
Agreements; provided, however, that at any given time the term “obligations” as
used in this clause (i) shall only include the net amounts due and payable at
such time under any such agreements or arrangements. The Debt of any Person
shall include the Debt of any partnership in which such Person is a general
partner.

“Declining Lender” has the meaning specified in Section 2.16(a).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Designated Bidder” means (a) an Eligible Assignee or (b) a special purpose
corporation that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P
that, in either case, (i) is organized under the laws of the United States or
any state thereof or the District of Columbia or any jurisdiction that issues
the applicable Foreign Currency, (ii) shall have become a party to this
Agreement pursuant to Section 8.07(d), (e) and (f) and (iii) is not otherwise a
Lender.

“Designation Agreement” means a designation agreement entered into by a Lender
(other than a Designated Bidder) and a Designated Bidder, and accepted by the
Agent, in substantially the form of Exhibit D hereto.

“Dollars” and the sign “$” mean lawful currency of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender that is
otherwise an Eligible Assignee; (iii) a commercial bank organized under the laws
of the

 

5



--------------------------------------------------------------------------------

United States, or any state thereof, and having total assets in excess of
$1,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization; (iv) a commercial bank organized under the laws of
any other country that is a member of the OECD, or a political subdivision of
any such country, and having total assets in excess of $1,000,000,000,
calculated in accordance with the accounting principles prescribed by the
regulatory authority applicable to such bank in its jurisdiction of
organization, so long as such bank is acting through a branch or agency located
in the country in which it is organized or another country that is described in
this clause (iv); (v) the central bank of any country that is a member of the
OECD; or (vi) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
organized under the laws of the United States, or any state thereof, that is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business and having total assets in excess of
$1,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such entity in its
jurisdiction of organization; provided, however, that neither the Borrower nor
an Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Equivalent” in Dollars of any Foreign Currency on any date means the equivalent
in Dollars of such Foreign Currency determined by using the quoted spot rate at
which the Sub-Agent’s principal office in London offers to exchange Dollars for
such Foreign Currency in London prior to 4:00 P.M. (London time) (unless
otherwise indicated by the terms of this Agreement) on such date as is required
pursuant to the terms of this Agreement, and the “Equivalent” in any Foreign
Currency of Dollars means the equivalent in such Foreign Currency of Dollars
determined by using the quoted spot rate at which the Sub-Agent’s principal
office in London offers to exchange such Foreign Currency for Dollars in London
prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms of
this Agreement) on such date as is required pursuant to the terms of this
Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which the Borrower is a member and which is treated as
a single employer under Section 414 of the Internal Revenue Code.

“EURIBO Rate” means, for any Interest Period, the rate appearing on Page 248 of
the Moneyline Telerate Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Euro by reference to the
Banking Federation of the European Union Settlement Rates for deposits in Euro)
at approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits

 

6



--------------------------------------------------------------------------------

in Euro with a maturity comparable to such Interest Period or, if for any reason
such rate is not available, the average (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum, if such average is not such a multiple) of the
respective rates per annum at which deposits in Euros are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal (x) in the case of Revolving Credit Borrowings, to such Reference Bank’s
Eurocurrency Rate Advance comprising part of such Revolving Credit Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period (subject, however, to the provisions of Section 2.08(e)) or
(y) in the case of Competitive Bid Borrowings, to the amount that would be the
Reference Banks’ respective ratable shares of such Borrowing if such Borrowing
were to be a Revolving Credit Borrowing to be outstanding during such Interest
Period and for a period equal to such Interest Period (subject, however, to the
provisions of Section 2.08(e)).

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation
D.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a)(i) in the case of
any Revolving Credit Advance denominated in Dollars or any Committed Currency
other than Euro, the rate per annum (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum) appearing on Moneyline Telerate Markets Page
3750 (or any successor page) as the London interbank offered rate for deposits
in Dollars or the applicable Committed Currency at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of 1/16
of 1% per annum, if such average is not such a multiple) of the rate per annum
at which deposits in Dollars or the applicable Committed Currency is offered by
the principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period or, (ii) in the case of any Revolving
Credit Advance denominated in Euros, the EURIBO Rate by (b) a percentage equal
to 100% minus the Eurocurrency

 

7



--------------------------------------------------------------------------------

Rate Reserve Percentage for such Interest Period. If the Moneyline Telerate
Markets Page 3750 (or any successor page) is unavailable, the Eurocurrency Rate
for any Interest Period for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing shall be determined by the Agent on the
basis of applicable rates furnished to and received by the Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.08(e).

“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” means, for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing, the reserve percentage applicable two Business Days before the first
day of such Interest Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the regulations promulgated and rulings issued thereunder.

“Extending Lender” has the meaning specified in Section 2.16(a).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.

“Final Maturity Date” means, at any time (a) the then scheduled Termination Date
or (b) if extended pursuant to Section 2.16(b), the date requested by the
Borrower pursuant to Section 2.16(b), but in no event shall such date be later
than the third anniversary of the then scheduled Termination Date.

“Financial Officer” of any corporation means the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such corporation.

 

8



--------------------------------------------------------------------------------

“Fiscal Year” means, with respect to any Person, the period commencing on
January 1 and ending on December 31 of any calendar year.

“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i), which
Advances may be denominated in Dollars or in any Foreign Currency, bear interest
at a fixed rate, and with respect to any Fixed Rate Advances denominated in
Foreign Currency, may either be sourced or not sourced from the jurisdiction of
issuance of such Foreign Currency.

“Foreign Currency” means any Committed Currency, the lawful currency of Canada,
the lawful currency of Norway, the lawful currency of Sweden, the lawful
currency of Denmark, the lawful currency of Hong Kong, the lawful currency of
Singapore, the lawful currency of Australia, the lawful currency of New Zealand
and any other lawful currency (other than Dollars) that is freely transferable
or convertible into Dollars.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the “primary obligor”) in any manner, whether directly
or indirectly, and including, without limitation, any obligation of such Person,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt or to purchase (or to advance or supply funds
for the purchase of) any security for the payment of such Debt, (b) to purchase
property, securities or services for the purpose of assuring the owner of such
debt of the payment of such Debt or (c) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt; provided, however,
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Incurrence” has the meaning specified in Section 5.02(a).

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Indemnified Matters” has the meaning specified in Section 8.04(b).

“Initial Lender” has the meaning specified in the recital of parties to this
Agreement.

 

9



--------------------------------------------------------------------------------

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be (a) in the case of Eurocurrency Rate Advances, one,
two, three or six months, or, subject to clause (iii) below, nine or twelve
months, as the Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select and (b) in the case of LIBO Rate Advances, a
minimum of seven days; provided, however, that:

(i) the Borrower may not select any Interest Period that ends after the
Termination Date or, if the Borrower has made a request pursuant to
Section 2.16(b), that ends after the Final Maturity Date;

(ii) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;

(iii) in respect of any Eurocurrency Rate Advances, the Borrower shall not be
entitled to select an Interest Period having a duration of nine or twelve months
unless, by 2:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, each Lender notifies the Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Borrowing shall be one, two, three or six months, as
specified by the Borrower in the applicable Notice of Borrowing as the desired
alternative to an Interest Period of nine or twelve months;

(iv) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(v) whenever the first day of (A) any Interest Period in respect of Eurocurrency
Rate Advances or (B) any Interest Period in respect of LIBO Rate Advances the
durations of which are one, two, three or six months, occurs on a

 

10



--------------------------------------------------------------------------------

day of an initial calendar month for which there is no numerically corresponding
day in the calendar month that succeeds such initial calendar month by the
number of months equal to the number of months in such Interest Period, such
Interest Period shall end on the last Business Day of such succeeding calendar
month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07(a), (b) and (c) and, except when used in
reference to a Revolving Credit Advance, a Revolving Credit Borrowing, a
Revolving Credit Note, a Commitment or a related term, each Designated Bidder.

“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum obtained by dividing (a)(i) in the case of any Competitive
Bid Borrowing denominated in Dollars or any Foreign Currency other than Euros,
the rate per annum (rounded upward to the nearest whole multiple of 1/16 of
1% per annum) appearing on Moneyline Telerate Markets Page 3750 (or any
successor page) as the London interbank offered rate for deposits in Dollars or
the applicable Foreign Currency at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in Dollars or the applicable Foreign Currency is offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to the amount that would be the Reference Banks’ respective ratable shares
of such Borrowing if such Borrowing were to be a Revolving Credit Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period or (ii) in the case of any Competitive Bid Borrowing denominated
in Euros, the EURIBO Rate by (b) a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage for such Interest Period. If the Moneyline
Telerate Markets Page 3750 (or any successor page) is unavailable, the LIBO Rate
for any Interest Period for each LIBO Rate Advance comprising part of the same
Competitive Bid Borrowing shall be determined by the Agent on the basis of
applicable rates furnished to and received by the Agent from the Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.08(e).

“LIBO Rate Advances” means a Competitive Bid Advance denominated in Dollars or
in any Foreign Currency and bearing interest based on the LIBO Rate.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property and,

 

11



--------------------------------------------------------------------------------

in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

“Local Rate Advance” means a Competitive Bid Advance denominated in any Foreign
Currency sourced from the jurisdiction of issuance of such Foreign Currency and
bearing interest at a fixed rate.

“Margin Stock” means all “margin stock” within the meaning of Regulation U.

“Material Adverse Change” means any material adverse change in the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole. For purposes hereof, it is understood and agreed that the
occurrence of a labor dispute shall not in and of itself constitute a Material
Adverse Change.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole, (b) material impairment of the ability of the Borrower to
perform any of its obligations under this Agreement or any Notes or (c) material
impairment of the rights of or benefits available to the Lenders under this
Agreement or any Notes. For purposes hereof, it is understood and agreed that
the occurrence of a labor dispute shall not in and of itself constitute a
Material Adverse Effect.

“Material Subsidiary” means any Subsidiary of the Borrower having (a) 5% or more
of the Consolidated Net Tangible Assets or (b) 5% or more of the total revenues
appearing on the most recently prepared Consolidated income statements of the
Borrower and its Subsidiaries as of the end of the immediately preceding fiscal
quarter of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc.

“Non-Recourse Debt” means, with respect to any Person, Debt for which such
Person neither (a) provides credit support nor (b) is directly or indirectly
liable.

“Note” means a Revolving Credit Note or a Competitive Bid Note, as the context
may require.

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“OECD” means the Organization for Economic Cooperation and Development and any
successor.

“Overseas Partners” means Overseas Partners Ltd., a Bermuda corporation.

 

12



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payment Office” means, for any Foreign Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor.

“Permitted Person” means the UPS Managers Stock Trust, the UPS Stock Trust, the
UPS Savings Plan, the UPS Qualified Stock Ownership Plan (QSOP), the Annie E.
Casey Foundation, any retiree or present or former employee of the Borrower or
any of its Subsidiaries or their respective present or former spouse, relatives
(by consanguinity or law), estate or heirs (or their respective spouse’s estate
or heirs) or any other Person that has Beneficial Ownership of the common stock
of the Borrower on the date of this Agreement, or any Person that is created for
the benefit of any of the foregoing after the date of this Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any pension plan subject to the provisions of Title IV of ERISA or
Section 412 of the Internal Revenue Code that is maintained for employees of the
Borrower or any ERISA Affiliate.

“Public Debt Rating” means, as of any date, the higher rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower.
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating the Applicable Margin shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin will be set in accordance
with Level 3 under the definition of “Applicable Margin”; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin shall be based upon the higher rating; provided, however, that
if the lower of such ratings is more than one level below the level of the
higher of such ratings, then the Applicable Margin shall be based upon the level
immediately above the level of the lower of such ratings; (d) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (e) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be; provided, however, that
if prior thereto the Borrower has selected, and the Required Lenders have
approved, a

 

13



--------------------------------------------------------------------------------

rating agency to replace S&P or Moody’s, as the case may be, such selection
shall be deemed to be S&P or Moody’s, as the case may be, for all purposes
hereof.

“Reference Banks” means Citibank, Bank of America, N.A. and JPMorgan Chase Bank,
N.A. or if any such Lender assigns all of its Commitment, the Advances owing to
it and any Note or Notes held by it pursuant to Section 8.07(a), such other
Lender as may be designated by the Required Lenders and approved by the Borrower
(such approval not to be unreasonably withheld).

“Register” has the meaning specified in Section 8.07(g).

“Regulation A”, “Regulation D”, “Regulation T”, “Regulation U” or “Regulation X”
means Regulation A, Regulation D, Regulation T, Regulation U or Regulation X,
respectively, of the Board of Governors of the Federal Reserve System, in each
case as in effect from time to time, and all official rulings and
interpretations thereunder or thereof, respectively.

“Replacement Lender” has the meaning specified in Section 2.16(a).

“Reportable Event” means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Internal Revenue Code).

“Required Lenders” means at any time Lenders owed greater than 50% of the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Revolving Credit Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having greater than 50% of the
Commitments.

“Restricted Subsidiary” has the meaning specified in the Debenture Indenture.

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance), as the context may require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $25,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £25,000,000, in respect of Revolving Credit
Advances denominated in Swiss Francs, CHF25,000,000, in respect of Revolving
Credit Advances denominated in Yen, ¥2,500,000,000 and, in respect of Revolving
Credit Advances denominated in Euros, €25,000,000.

 

14



--------------------------------------------------------------------------------

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000, in respect of Revolving Credit
Advances denominated in Swiss Francs, CHF1,000,000, in respect of Revolving
Credit Advances denominated in Yen, ¥100,000,000 and, in respect of Revolving
Credit Advances denominated in Euros, €1,000,000.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.18 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender.

“Revolving Credit Prepay Minimum” means, in respect of Revolving Credit Advances
denominated in Dollars, $10,000,000, in respect of Revolving Credit Advances
denominated in Sterling, £10,000,000, in respect of Revolving Credit Advances
denominated in Swiss Francs, CHF10,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥1,000,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €10,000,000.

“Sale and Leaseback Transaction” has the meaning specified in the Debenture
Indenture.

“SEC” means the Securities and Exchange Commission, and any successor thereto
and any analogous Governmental Authority.

“Secured Indebtedness” has the meaning specified in the Debenture Indenture.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Sub-Agent” means Citibank International plc.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the Voting Power to elect a majority of the board of directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such partnership or joint venture or (c) the beneficial interest in such trust
or estate is at the time owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries; provided, however, that Overseas Partners shall not be deemed to
be a Subsidiary of the Borrower.

“Term Loan Conversion Date” means the date on which the Borrower requests the
extension of the then scheduled Termination Date to the Final Maturity Date
pursuant to Section 2.16(b).

 

15



--------------------------------------------------------------------------------

“Termination Date” means the earlier of (a) April 19, 2007, subject to the
extension thereof pursuant to Section 2.16(a), and (b) the date of termination
in whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Declining Lender to any
requested extension pursuant to Section 2.16 shall be the earlier of (x) the
Termination Date in effect immediately prior to such extension and (y) the date
of termination in whole of the Commitments pursuant to Section 2.05 or 6.01 for
all purposes of this Agreement.

“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.

“Voting Power” means, with respect to any Voting Stock of any Person at any
time, the number of votes entitled to vote generally in the election of
directors of such Person that are attributable to such Voting Stock at such time
divided by the number of votes entitled to vote generally in the election of
directors of such Person that are attributable to all shares of capital stock of
such Person (including such Voting Stock) at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in an aggregate amount (based
in respect of any Revolving Credit Advances to be denominated in a Committed
Currency by reference to the Equivalent thereof in Dollars determined on the
date of delivery of the applicable Notice of Revolving Credit Borrowing) not to
exceed at any time outstanding the Dollar amount set forth opposite such
Lender’s name on Schedule I hereto, if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Agent pursuant to Section 8.07(c), as such amount may be reduced pursuant
to Section 2.05 (such Lender’s

 

16



--------------------------------------------------------------------------------

“Commitment”), provided that the aggregate amount of the Commitments of the
Lenders shall be deemed used from time to time to the extent of the aggregate
amount (based in respect of any Competitive Bid Advance denominated in a Foreign
Currency by reference to the Equivalent thereof in Dollars at such time) of the
Competitive Bid Advances then outstanding and such deemed use of the aggregate
amount of the Commitments shall be allocated among the Lenders ratably according
to their respective Commitments (such deemed use of the aggregate amount of the
Commitments being a “Competitive Bid Reduction”). Each Revolving Credit
Borrowing shall be in an amount not less than the Revolving Credit Borrowing
Minimum or the Revolving Credit Borrowing Multiple in excess thereof (or, if
less, an amount equal to the remaining aggregate amount of unused Commitments or
equal to the amount by which the aggregate amount of a proposed Competitive Bid
Borrowing requested by the Borrower exceeds the aggregate amount of Competitive
Bid Advances offered to be made by the Lenders and accepted by the Borrower in
respect of such Competitive Bid Borrowing, if such Competitive Bid Borrowing is
made on the same date as such Revolving Credit Borrowing) and shall consist of
Revolving Credit Advances of the same Type and in the same currency made on the
same day by the Lenders ratably according to their respective Commitments.
Within the limits of each Lender’s Commitment, the Borrower may borrow under
this Section 2.01, prepay pursuant to Section 2.10 and, unless the Borrower has
delivered a request pursuant to the provisions of Section 2.16(b), reborrow
under this Section 2.01.

SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (x) 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (y) 4:00 P.M. (London time)
on the third Business Day prior to the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances denominated in any Committed Currency, or (z) 11:00 A.M. (New York
City time) on the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Base Rate Advances, by the Borrower
to the Agent (and, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Currency, simultaneously
to the Sub-Agent), which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Revolving Credit Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by telephone, confirmed promptly in
writing, or by telecopier, in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, (iv) location of the
Borrower’s Account to which funds are to be advanced and (v) in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances, initial
Interest Period and currency for each such Revolving Credit Advance. Each Lender
shall, before 1:00 P.M. (New York City time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Advances denominated in Dollars, and before 4:00 P.M. (London time) on the date
of such Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in any Committed Currency,
make available for the account of its Applicable Lending Office to the Agent at
the applicable Agent’s Account, in same day funds, such Lender’s ratable portion
of such Revolving Credit Borrowing. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to

 

17



--------------------------------------------------------------------------------

the Borrower in same day funds at the applicable Borrower’s Account located in
the United States or United Kingdom of Great Britain and Northern Ireland (or in
such other jurisdiction as shall be acceptable to all Lenders).

(b) Anything in subsection (a) of this Section 2.02 to the contrary
notwithstanding, the Borrower may not select Eurocurrency Rate Advances for any
Revolving Credit Borrowing if the aggregate amount of such Revolving Credit
Borrowing is less than the Revolving Credit Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12.

(c) Each Notice of Revolving Credit Borrowing shall be irrevocable and binding
on the Borrower. In the case of any Revolving Credit Borrowing that the related
Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure by the
Borrower to fulfill on or before the date specified in such Notice of Revolving
Credit Borrowing for such Revolving Credit Borrowing the applicable conditions
set forth in Article III, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Revolving Credit Advance to be made by such Lender as part of such
Revolving Credit Borrowing when such Revolving Credit Advance, as a result of
such failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Revolving Credit Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Revolving Credit Borrowing in accordance with subsection
(a) of this Section 2.02 and the Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Lender shall not have so made such ratable portion
available to the Agent, such Lender and the Borrower severally agree to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of the Borrower, the higher of (A) the interest rate applicable at the time to
Revolving Credit Advances comprising such Revolving Credit Borrowing and (B) the
cost of funds incurred by the Agent in respect of such amount and (ii) in the
case of such Lender, the higher of (A) the Federal Funds Rate in the case of
Advances denominated in Dollars or (B) the cost of funds incurred by the Agent
in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Revolving Credit Advance as
part of such Revolving Credit Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.

 

18



--------------------------------------------------------------------------------

SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally agrees
that the Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the date hereof
until the date occurring prior to the Termination Date in the manner set forth
below; provided that, following the making of each Competitive Bid Advance, the
aggregate amount of the Advances then outstanding (based, in respect of any
Advance denominated in a Foreign Currency, on the Equivalent in Dollars at the
time such Competitive Bid Borrowing is requested) shall not exceed the aggregate
amount of the Commitments of the Lenders (computed without regard to any
Competitive Bid Reduction).

(i) The Borrower may request a Competitive Bid Borrowing under this Section 2.03
by delivering to the Agent (and, in the case of a Competitive Bid Borrowing not
consisting of Fixed Rate Advances or LIBO Rate Advances to be denominated in
Dollars, simultaneously to the Sub-Agent), by telephone, promptly confirmed in
writing, or by telecopier, a notice of a Competitive Bid Borrowing (a “Notice of
Competitive Bid Borrowing”), in substantially the form of Exhibit B-2 hereto,
specifying therein the requested (A) date of such proposed Competitive Bid
Borrowing, (B) aggregate amount of such proposed Competitive Bid Borrowing,
(C) interest rate basis and day count convention to be offered by the Lenders,
(D) currency of such proposed Competitive Bid Borrowing, (E) maturity date for
repayment of each Competitive Bid Advance to be made as part of such Competitive
Bid Borrowing (which maturity date may not be earlier than the date occurring
seven days after the date of such Competitive Bid Borrowing or later than the
Termination Date and, in the case of any LIBO Rate Advance to be made as part of
such Competitive Bid Borrowing, shall be the last day of the interest period for
such LIBO Rate Advance), (F) interest payment date or dates relating thereto,
(G) location of the Borrower’s Account to which funds are to be advanced and
(H) any other terms to be applicable to such Competitive Bid Borrowing, not
later than (w) 10:00 A.M. (New York City time) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if the Borrower shall
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (the Advances
comprising any such Competitive Bid Borrowing being referred to herein as “Fixed
Rate Advances”) and that the Advances comprising such proposed Competitive Bid
Borrowing shall be denominated in Dollars, (x) 10:00 A.M. (New York City time)
at least four Business Days prior to the date of the proposed Competitive Bid
Borrowing, if the Borrower shall specify in the Notice of Competitive Bid
Borrowing that the Advances comprising such Competitive Bid Borrowing shall be
LIBO Rate Advances denominated in Dollars, (y) 10:00 A.M. (London time) at least
two Business Days prior to the date of the proposed Competitive Bid Borrowing,
if the Borrower shall specify in the Notice of Competitive Bid Borrowing that
the Advances comprising such proposed Competitive Bid Borrowing shall be either
Fixed Rate Advances denominated in any Foreign Currency or Local Rate Advances
denominated in any Foreign Currency and (z) 10:00 A.M. (London time) at least
four Business Days prior to the date of the proposed Competitive Bid Borrowing,
if the Borrower shall instead specify in the Notice of Competitive Bid Borrowing
that the Advances comprising such Competitive Bid Borrowing shall be LIBO Rate
Advances denominated in any Foreign Currency. The Agent or the Sub-Agent, as the
case may be, shall in turn promptly notify each Lender of each request for a
Competitive Bid Borrowing received

 

19



--------------------------------------------------------------------------------

by it from the Borrower by sending such Lender a copy of the related Notice of
Competitive Bid Borrowing.

(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
as part of such proposed Competitive Bid Borrowing at a rate or rates of
interest (including default rates not to exceed 1% per annum above the rate per
annum required to be paid on such Competitive Bid Advance) specified by such
Lender in its sole discretion, by notifying the Agent or the Sub-Agent, as the
case may be (which shall give prompt notice thereof to the Borrower), (A) before
10:00 A.M. (New York City time) on the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances denominated in Dollars, (B) before 10:00 A.M. (New York City time)
three Business Days before the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of LIBO Rate Advances,
denominated in Dollars, (C) before 12:00 noon (London time) on the Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of either Fixed Rate Advances denominated
in any Foreign Currency or Local Rate Advances denominated in any Foreign
Currency and (D) before 12:00 noon (London time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, of the minimum amount and maximum amount of each Competitive
Bid Advance which such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts or the Equivalent thereof in Dollars,
as the case may be, of such proposed Competitive Bid may, subject to the proviso
to the first sentence of this Section 2.03(a), exceed such Lender’s Commitment,
if any), the rate or rates of interest therefor and such Lender’s Applicable
Lending Office with respect to such Competitive Bid Advance; provided that if
the Agent in its capacity as a Lender shall, in its sole discretion, elect to
make any such offer, it shall notify the Borrower of such offer at least 30
minutes before the time and on the date on which notice of such election is to
be given to the Agent or to the Sub-Agent, as the case may be, by the other
Lenders. If any Lender shall elect not to make such an offer, such Lender shall
so notify the Agent before 10:00 A.M. (New York City time) or the Sub-Agent
before 12:00 noon (London time) on the date on which notice of such election is
to be given to the Agent or to the Sub-Agent, as the case may be, by the other
Lenders, and such Lender shall not be obligated to, and shall not, make any
Competitive Bid Advance as part of such Competitive Bid Borrowing; provided that
the failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any Competitive Bid Advance as part of such proposed
Competitive Bid Borrowing.

(iii) The Borrower shall, in turn, (A) before 11:00 A.M. (New York City time) on
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances denominated in
Dollars, (B) before 11:00 A.M. (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in
Dollars, (C) before 3:00 P.M. (London time) on the Business Day prior to the
date of such proposed Competitive Bid Borrowing, in the case

 

20



--------------------------------------------------------------------------------

of a Competitive Bid Borrowing consisting of either Fixed Rate Advances
denominated in any Foreign Currency or Local Rate Advances denominated in any
Foreign Currency and (D) before 3:00 P.M. (London time) on the third Business
Day prior to the date of such Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, either:

(x) cancel such Competitive Bid Borrowing by giving the Agent notice to that
effect, or

(y) accept one or more of the offers made by any Lender or Lenders pursuant to
subsection (a)(ii) of this Section 2.03, in its sole discretion, by giving
notice to the Agent or to the Sub-Agent, as the case may be, of the amount of
each Competitive Bid Advance (which amount shall be equal to or greater than the
minimum amount, and equal to or less than the maximum amount, notified to the
Borrower by the Agent or the Sub-Agent, as the case may be, on behalf of such
Lender for such Competitive Bid Advance pursuant to subsection (a)(ii) of this
Section 2.03) to be made by each Lender as part of such Competitive Bid
Borrowing, and reject any remaining offers made by Lenders pursuant to
subsection (a)(ii) of this Section 2.03, by giving the Agent or the Sub-Agent,
as the case may be, notice to that effect. The Borrower shall accept the offers
made by any Lender or Lenders to make Competitive Bid Advances in order of the
lowest to the highest rates of interest offered by such Lenders; provided,
however, that if the Borrower has a reasonable basis to believe that acceptance
of the offer of any such Lender has a reasonable likelihood of subjecting the
Borrower to additional costs pursuant to the provisions of Section 2.11, 2.12 or
2.14, the Borrower may reject the offer of such Lender and accept the offer of
the Lender offering the next lowest rate of interest. Subject to the next
preceding sentence, if two or more Lenders have offered the same interest rate,
the amount to be borrowed at such interest rate will be allocated among such
Lenders in proportion to the amount that each such Lender offered at such
interest rate.

(iv) If the Borrower notifies the Agent or the Sub-Agent, as the case may be,
that such Competitive Bid Borrowing is cancelled pursuant to subsection
(a)(iii)(A)(x) of this Section 2.03, the Agent or the Sub-Agent, as the case may
be, shall give prompt notice thereof to the Lenders and such Competitive Bid
Borrowing shall not be made.

(v) If the Borrower accepts one or more of the offers made by any Lender or
Lenders pursuant to subsection (a)(iii)(A)(y) of this Section 2.03, the Agent or
the Sub-Agent, as the case may be, shall in turn promptly notify (A) each Lender
that has made an offer as described in subsection (a)(ii) of this Section 2.03,
of the date and aggregate amount of such Competitive Bid Borrowing and whether
or not any offer or offers made by such Lender pursuant to subsection (a)(ii) of
this Section 2.03 have been accepted by the Borrower, (B) each Lender that is to
make a Competitive Bid Advance as part of such Competitive Bid Borrowing, of the
amount of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the Agent
or the Sub-Agent, as the case may be, has received forms of

 

21



--------------------------------------------------------------------------------

documents appearing to fulfill the applicable conditions set forth in Article
III. Each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing shall, before 12:00 noon (New York City time), in the
case of Competitive Bid Advances to be denominated in Dollars or 11:00 A.M.
(London time), in the case of Competitive Bid Advances to be denominated in any
Foreign Currency, on the date of such Competitive Bid Borrowing specified in the
notice received from the Agent or the Sub-Agent, as the case may be, pursuant to
clause (A) of the next preceding sentence or any later time when such Lender
shall have received notice from the Agent or the Sub-Agent, as the case may be
pursuant to clause (C) of the next preceding sentence, make available for the
account of its Applicable Lending Office to the Agent (x) in the case of a
Competitive Bid Borrowing denominated in Dollars, at its address referred to in
Section 8.02, in same day funds, such Lender’s portion of such Competitive Bid
Borrowing in Dollars and (y) in the case of a Competitive Bid Borrowing in a
Foreign Currency, at the Payment Office for such Foreign Currency as shall have
been notified by the Agent to the Lenders prior thereto, in same day funds, such
Lender’s portion of such Competitive Bid Borrowing in such Foreign Currency.
Upon fulfillment of the applicable conditions set forth in Article III and after
receipt by the Agent of such funds, the Agent will make such funds available to
the Borrower at the location specified by the Borrower in its Notice of
Competitive Bid Borrowing. Promptly after each Competitive Bid Borrowing the
Agent will notify each Lender of the amount of the Competitive Bid Borrowing,
the consequent Competitive Bid Reduction and the dates upon which such
Competitive Bid Reduction commenced and is then scheduled to terminate.

(b) Each Competitive Bid Borrowing shall be in an aggregate amount of
$25,000,000 (or the Equivalent thereof in any Foreign Currency rounded up to the
nearest 1,000,000 units of such Foreign Currency, determined as of the time of
the applicable Notice of Competitive Bid Borrowing) or an integral multiple of
$1,000,000 (or the Equivalent thereof in any Foreign Currency rounded up to the
nearest 100,000 units of such Foreign Currency, determined as of the time of the
applicable Notice of Competitive Bid Borrowing) in excess thereof and, following
the making of each Competitive Bid Borrowing, the Borrower shall be in
compliance with the limitation set forth in the proviso to the first sentence of
subsection (a) of this Section 2.03.

(c) Within the limits and on the conditions set forth in this Section 2.03, the
Borrower may from time to time borrow under this Section 2.03, repay pursuant to
subsection (d) of this Section 2.03, and, unless the Borrower has delivered a
request pursuant to the provisions of Section 2.16(b), reborrow under this
Section 2.03, provided that a Competitive Bid Borrowing shall not be made within
three Business Days of the date of any other Competitive Bid Borrowing.

(d) The Borrower shall repay to the Agent for the account of each Lender that
has made a Competitive Bid Advance, on the maturity date of each Competitive Bid
Advance (such maturity date being that specified by the Borrower for repayment
of such Competitive Bid Advance in the related Notice of Competitive Bid
Borrowing delivered pursuant to subsection (a)(i) of this Section 2.03 and
provided in the Competitive Bid Note evidencing such Competitive Bid Advance),
the then unpaid principal amount of such Competitive Bid Advance. The Borrower
may prepay any principal amount of any Competitive Bid Advance, subject to the

 

22



--------------------------------------------------------------------------------

provisions of Sections 2.10 and 8.04(c), with the consent of the respective
Lender of such Competitive Bid Advance.

(e) The Borrower shall pay interest on the unpaid principal amount of each
Competitive Bid Advance from the date of such Competitive Bid Advance to the
date the principal amount of such Competitive Bid Advance is repaid in full, at
the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) of this Section 2.03, payable on the interest
payment date or dates specified by the Borrower for such Competitive Bid Advance
in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) of this Section 2.03, as provided in the Competitive Bid Note
evidencing such Competitive Bid Advance. Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall pay interest on the
amount of unpaid principal of and interest on each Competitive Bid Advance owing
to a Lender, payable in arrears on the date or dates interest is payable
thereon, at a rate per annum equal to the default rate specified by the
appropriate Lender in respect of such Competitive Bid Advance.

(f) The indebtedness of the Borrower resulting from each Competitive Bid Advance
made to the Borrower as part of a Competitive Bid Borrowing shall be evidenced
by a separate Competitive Bid Note of the Borrower payable to the order of the
Lender making such Competitive Bid Advance. Upon repayment in full of each
Competitive Bid Advance in accordance with the provisions of subsection (d) of
this Section 2.03 and the terms of the Competitive Bid Note evidencing such
Competitive Bid Advance, the Lender holding such Competitive Bid Note shall
cancel such Note and return such Note to the Borrower.

SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender (other than the Designated Bidders) a facility
fee on the aggregate amount of such Lender’s Commitment from the Effective Date
in the case of each Initial Lender and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at a rate per annum equal to the
Applicable Fee Percentage, payable in arrears quarterly on the last day of each
March, June, September and December, commencing June 30, 2006, and on the
Termination Date.

(b) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.05. Termination or Reduction of the Commitments. The Borrower shall
have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $25,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided further that the aggregate amount of
the Commitments of the Lenders shall not be reduced to an amount that is less
than the aggregate principal amount of the Competitive Bid Advances denominated
in Dollars then outstanding plus the Equivalent in Dollars (determined as of the
date of the notice of prepayment) of the aggregate principal amount of the
Competitive Bid Advances denominated in Foreign Currencies then outstanding.

 

23



--------------------------------------------------------------------------------

SECTION 2.06. Repayment of Revolving Credit Advances. The Borrower shall repay
to the Agent for the ratable account of the Lenders on the Final Maturity Date
the aggregate principal amount of the Revolving Credit Advances then
outstanding.

SECTION 2.07. Interest on Revolving Credit Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance owing to each Lender from the date of such Revolving Credit
Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time plus (B) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(A) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (B) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Borrower shall pay interest on (i) the unpaid principal amount
of each Revolving Credit Advance owing to each Lender, payable in arrears on the
dates referred to in subsection (a)(i) or (a)(ii) of this Section 2.07, at a
rate per annum equal at all times to 1% per annum above the rate per annum
required to be paid on such Revolving Credit Advance pursuant to subsection
(a)(i) or (a)(ii) of this Section 2.07 and (ii) the amount of any interest, fee
or other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 1% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to subsection (a)(i) of this Section 2.07.

SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurocurrency Rate and each LIBO Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Agent for the purpose of determining any such interest rate, the Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks, subject to the provisions of subsection (e) of this
Section 2.08. The Agent shall give prompt notice to the Borrower and the Lenders
of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or 2.07(a)(ii), and the rate, if any, furnished by each
Reference Bank for the purpose of determining the interest rate under
Section 2.07(a)(ii).

 

24



--------------------------------------------------------------------------------

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period or (ii) the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (A) the Borrower will, on the last day of the then existing
Interest Period therefor, (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x) prepay such Advances or (y) Convert such Advances into
Base Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in
any Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligations of the Lenders to make, or to Convert
Revolving Credit Advances into, Eurocurrency Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, (i) if such Eurocurrency
Rate Advances are denominated in Dollars, Convert into Base Rate Advances and
(ii) if such Eurocurrency Rate Advances are denominated in a Committed Currency,
be exchanged for an Equivalent amount of Dollars and Convert into Base Rate
Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically (i) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Eurocurrency Rate Advances are denominated in a Committed Currency, be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged for an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.

(f) If Moneyline Telerate Markets Page 3750 is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate or LIBO Rate for any Eurocurrency Rate Advances or LIBO Rate
Advances, as the case may be, after the Agent has requested such information,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances or LIBO
Rate Advances, as the case may be,

 

25



--------------------------------------------------------------------------------

(ii) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the Borrower or be automatically exchanged
for an Equivalent amount of Dollars and be Converted into a Base Rate Advance
(or if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), and

(iii) the obligations of the Lenders to make Eurocurrency Rate Advances or LIBO
Rate Advances, or to Convert Revolving Credit Advances into Eurocurrency Rate
Advances, shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

SECTION 2.09. Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08, 2.12 and 8.04(c),
Convert Revolving Credit Advances denominated in Dollars of one Type comprising
the same Borrowing into Revolving Credit Advances denominated in Dollars of the
other Type; provided, however, that any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b). Each such notice of a Conversion shall,
within the restrictions specified above, specify (a) the date of such
Conversion, (b) the Dollar denominated Revolving Credit Advances to be
Converted, and (c) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

SECTION 2.10. Prepayments of Advances. (a) Optional. The Borrower may, upon at
least two Business Days’ notice in the case of Eurocurrency Rate Advances and
notice on the same Business Day in the case of Base Rate Advances to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amount of such Advances comprising part of the same Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that (a) each partial
prepayment shall be in an aggregate principal amount of not less than the
Revolving Credit Prepay Minimum or a Revolving Credit Borrowing Multiple in
excess thereof and (b) in the event of any such prepayment of a Eurocurrency
Rate Advance, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(c).

(b) Mandatory. (i) If, on any date, the Agent notifies the Borrower that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Foreign
Currencies then outstanding exceeds 105% of the aggregate

 

26



--------------------------------------------------------------------------------

Commitments of the Lenders on such date, the Borrower shall, as soon as
practicable and in any event within two Business Days after receipt of such
notice, subject to the proviso to this sentence set forth below, prepay the
outstanding principal amount of any Advances owing by the Borrower in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Commitments of the Lenders on such date together with any
interest accrued to the date of such prepayment on the aggregate principal
amount of Advances prepaid; provided that if the aggregate principal amount of
Base Rate Advances outstanding at the time of such required prepayment is less
than the amount of such required prepayment, the portion of such required
prepayment in excess of the aggregate principal amount of Base Rate Advances
then outstanding shall be deferred until the earliest to occur of the last day
of the Interest Period of the outstanding Eurocurrency Rate Advances or the
outstanding LIBO Rate Advances and/or the maturity date of the outstanding Local
Rate Advances or Fixed Rate Advances, as the case may be, in an aggregate amount
equal to the excess of such required prepayment. The Agent shall give prompt
notice of any prepayment required under this Section 2.10(b) to the Borrower and
the Lenders, and shall provide prompt notice to the Borrower of any such notice
of required prepayment received by it from any Lender.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance, a LIBO Rate Advance, a Fixed Rate Advance or a Local Rate Advance
on a date other than the last day of an Interest Period or at its maturity, any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 8.04(c). The Agent shall give
prompt notice of any prepayment required under this Section 2.10(b) to the
Borrower and the Lenders.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurocurrency Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
including, without limitation, any agency of the European Union or similar
monetary or multinational authority (whether or not having the force of law),
there shall be any increase in the cost as measured from the date hereof to any
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Advances or LIBO Rate Advances, then the Borrower shall from time to time, upon
demand by such Lender (with a copy of such demand to the Agent), promptly pay to
the Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost. A certificate as to the amount
of such increased cost, submitted to the Borrower and the Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.

(b) If any Lender (other than the Designated Bidders) determines that compliance
with any law or regulation or any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Borrower

 

27



--------------------------------------------------------------------------------

shall promptly pay to the Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s commitment to lend hereunder. A
certificate as to such amounts submitted to the Borrower and the Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation by any governmental authority
charged with such interpretation makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for any Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances or LIBO Rate Advances in Dollars or any Foreign
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency or LIBO Rate Advances in Dollars or any Foreign Currency
hereunder, (a) each Eurocurrency Rate Advance or LIBO Rate Advance, as the case
may be, will automatically, upon such demand (i) if such Eurocurrency Rate
Advance or LIBO Rate Advance is denominated in Dollars, be Converted into a Base
Rate Advance or an Advance that bears interest at the rate set forth in
Section 2.07(a)(i), as the case may be, and (ii) if such Eurocurrency Rate
Advance or LIBO Rate Advance is denominated in any Foreign Currency, be
exchanged into an Equivalent amount of Dollars and be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.07(a)(i), as the case may be, and (b) the obligation of the Lenders to
make Eurocurrency Rate Advances or LIBO Rate Advances or to Convert Revolving
Credit Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Foreign Currency) not later than
1:00 P.M. (New York City time) on the day when due, without setoff or
counterclaim, in Dollars to the Agent at the applicable Agent’s Account in same
day funds. The Borrower shall make each payment hereunder with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Foreign Currency not later than 11:00 A.M. (at the Payment Office for such
Foreign Currency) on the day when due, without setoff or counterclaim, in such
Foreign Currency to the Agent, by deposit of such funds to the applicable
Agent’s Account in same day funds. The Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.03,
2.11, 2.14 or 8.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(d),
from and after the effective date specified in such Assignment and Acceptance,
the Agent shall make all payments hereunder and under any Notes in respect of
the interest assigned thereby to the Lender assignee thereunder, and the parties
to such Assignment and

 

28



--------------------------------------------------------------------------------

Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

(b) The Borrower hereby authorizes the Agent, if and to the extent payment owed
to any Lender is not made when due hereunder or under any Note held by such
Lender, to charge from time to time against any or all of the Borrower’s
accounts with the Agent any amount so due.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of facility fees shall be made by the Agent on the basis of a year of
360 days and computations in respect of Competitive Bid Advances shall be made
by the Agent or the Sub-Agent, as the case may be, as specified in the
applicable Notice of Competitive Bid Borrowing (or, in each case of Advances
denominated in Foreign Currencies where market practice differs, in accordance
with market practice), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or facility fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(d) Whenever any payment hereunder or under any Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fees, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances or LIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at (i) the Federal Funds Rate in the case of Advances denominated in
Dollars or (ii) the cost of funds incurred by the Agent in respect of such
amount in the case of Advances denominated in Foreign Currencies.

(f) To the extent that the Agent receives funds for application to the amounts
owing by the Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Foreign Currency or from Dollars to a Foreign Currency or from
a Foreign Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.13; provided that

 

29



--------------------------------------------------------------------------------

the Borrower and each of the Lenders hereby agree that the Agent shall not be
liable or responsible for any loss, cost or expense suffered by the Borrower or
such Lender as a result of any conversion or exchange of currencies affected
pursuant to this Section 2.13(f) or as a result of the failure of the Agent to
effect any such conversion or exchange; and provided further that the Borrower
agrees to indemnify the Agent and each Lender, and hold the Agent and each
Lender harmless, for any and all losses, costs and expenses incurred by the
Agent or any Lender for any conversion or exchange of currencies (or the failure
to convert or exchange any currencies) in accordance with this Section 2.13(f).

SECTION 2.14. Taxes. (a) Any and all payments by the Borrower hereunder or under
any Notes shall be made, in accordance with Section 2.13, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Agent, taxes imposed on its net
income, as well as any branch profit taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which such
Lender is located, franchise taxes measured by income imposed on it, by the
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on its net income, and franchise taxes measured by income
imposed on it, by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under any Notes being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note to any Lender or the Agent (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any Notes or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any Notes hereinafter referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for the full amount
of Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.14) paid by
such Lender or the Agent or any of its Affiliates (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender, the Agent or such Affiliate (as the case may be) makes written
demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a

 

30



--------------------------------------------------------------------------------

receipt evidencing payment thereof. If no Taxes are payable in respect of any
payment hereunder or under any Notes, the Borrower will furnish to the Agent, at
such address, a certificate from each appropriate taxing authority, or an
opinion of counsel acceptable to the Agent, in either case stating that such
payment is exempt from or not subject to Taxes.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter if requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Agent and the Borrower with Internal Revenue Service form W-8BEN or
W-8ECI, or (in the case of a Lender that has certified in writing to the Agent
that it is not a “bank” as defined in Section 881(c)(3)(A) of the Internal
Revenue Code) Form W-8 (and, if such Non-U.S. Lender delivers a Form W-8, a
certificate representing that such Non-U.S. Lender is not a “bank” for purposes
of Section 881(c) of the Internal Revenue Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Internal Revenue Code)), as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which reduces the rate of withholding tax
on payments of interest or certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States. Each such Lender shall provide the Agent and the Borrower
with a new form W-8BEN, W-8ECI or W-8, as appropriate, if and at such time as
the previously provided form becomes invalid. If the form provided by a Lender
at the time such Lender first becomes a party to this Agreement or at any other
time indicates a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from “Taxes” as
defined in Section 2.14(a).

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in subsection (e) of this
Section 2.14 (other than if such failure is due to a change in law occurring
subsequent to the date on which a form originally was required to be provided,
or if such form otherwise is not required under the first sentence of subsection
(e) of this Section 2.14), such Lender shall not be entitled to indemnification
under subsection (a) or (c) of this Section 2.14 with respect to Taxes imposed
by the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.

(g) Notwithstanding any contrary provisions of this Agreement, in the event that
a Lender that originally provided such form as may be required under subsection
(e) of this Section 2.14 thereafter ceases to qualify for complete exemption
from United States withholding tax, such Lender, with the prior written consent
of the Borrower, which consent shall not be unreasonably withheld, may assign
its interest under this Agreement to any assignee and such assignee shall be
entitled to the same benefits under this Section 2.14 as the assignor provided
that the rate of United States withholding tax applicable to such assignee shall
not exceed the rate then applicable to the assignor.

 

31



--------------------------------------------------------------------------------

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(i) If any Lender or Agent, as the case may be, obtains a refund of any Taxes or
Other Taxes for which payment has been made pursuant to this Section 2.14, which
refund in the good faith judgment of such Lender or Agent, as the case may be
(and without any obligation to disclose its tax records) is allocable to such
payment made under this Section 2.14, the amount of such refund (together with
any interest received thereon and reduced by reasonable costs incurred in
obtaining such refund) promptly shall be paid to the Borrower to the extent
payment has been made by the Borrower pursuant to this Section 2.14, provided,
however, if the jurisdiction which refunded such Taxes or Other Taxes
subsequently asserts such Taxes or Other Taxes are due, then the Borrower shall
indemnify such Lender or the Agent, as the case may be, pursuant to
Section 2.14(c). Each Lender and Agent shall take such action, as the Borrower
may reasonably request, in order to apply for and obtain any refund of such
amounts the Borrower reasonably determines to be appropriate under the
circumstances; provided that any such actions shall be at the sole cost and
expense of the Borrower.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Revolving Credit Advances owing to it (other than
pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of its ratable share of
payments on account of the Revolving Credit Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

SECTION 2.16. Extensions of Termination Date and Final Maturity Date. (a) No
earlier than 60 days and no later than 45 days prior to the Termination Date
then in effect, the Borrower may, by written notice to the Agent, request that
the Termination Date then in effect be extended for a period of 364 days. Such
request shall be irrevocable and binding upon the Borrower (subject to the
provisions of subsection (b) to this Section 2.16). The Agent shall promptly
notify each Lender of such request. If a Lender agrees, in its individual and
sole discretion, to so extend its Commitment (an “Extending Lender”), it shall
deliver to the Agent a

 

32



--------------------------------------------------------------------------------

written notice of its agreement to do so no earlier than 30 days and no later
than 20 days prior to such Termination Date and the Agent shall notify the
Borrower of such Extending Lender’s agreement to extend its Commitment no later
than 15 days prior to such Termination Date. The Commitment of any Lender that
fails to accept or respond to the Borrower’s request for extension of such
Termination Date (a “Declining Lender”) shall be terminated on such Termination
Date (without regard to any extension by other Lenders) and on such Termination
Date the Borrower shall pay in full the principal amount of all Advances owing
to such Declining Lender, together with accrued interest thereon to the date of
such payment of principal and all other amounts payable to such Declining Lender
under this Agreement. The Agent shall promptly notify each Extending Lender of
the aggregate Commitments of the Declining Lenders. The Extending Lenders, or
any of them, may offer to increase their respective Commitments by an aggregate
amount up to the aggregate amount of the Declining Lenders’ Commitments and any
such Extending Lender shall deliver to the Agent a notice of its offer to so
increase its Commitment no later than 15 days prior to such Termination Date. To
the extent of any shortfall in the aggregate amount of extended Commitments, the
Borrower shall have the right to require any Declining Lender, to assign in full
its rights and obligations under this Agreement to one or more Eligible
Assignees designated by the Borrower and acceptable to the Agent, such
acceptance not to be unreasonably withheld, that agree to accept all of such
rights and obligations (each a “Replacement Lender”), provided that (i) such
increase and/or such assignment is otherwise in compliance with Section 8.07,
(ii) such Declining Lender receives payment in full of the principal amount of
all Advances owing to such Declining Lender, together with accrued interest
thereon to the date of such payment of principal and all other amounts payable
to such Declining Lender under this Agreement and (iii) any such increase shall
be effective on the Termination Date in effect at the time the Borrower requests
such extension and any such assignment shall be effective on the date specified
by the Borrower and agreed to by the Replacement Lender and the Agent. If, but
only if, Extending Lenders and Replacement Lenders have agreed to provide
Commitments in an aggregate amount greater than 50% of the aggregate amount of
the Commitments outstanding 30 days prior to the Termination Date in effect at
the time the Borrower requests such extension, the Termination Date shall be
extended by 364 days for such Extending Lenders and Replacement Lenders,
subject, however, to the provisions of subsection (b) of this Section 2.16.

(b) On the Termination Date in effect at any time, the Borrower may, by written
notice to the Agent, request that the Final Maturity Date be a date occurring up
to the third anniversary of such Termination Date. Such request shall be
irrevocable and binding upon the Borrower. The Agent shall promptly notify each
Lender of such request. Subject to the satisfaction of the applicable conditions
set forth in Section 3.02 as of such Termination Date, the Final Maturity Date
shall be, effective as of such Termination Date, such date as the Borrower shall
request pursuant to this subsection (b) of this Section 2.16. In the event that
the Borrower shall request that the Final Maturity Date be a date occurring up
to the third anniversary of such Termination Date, and the Final Maturity Date
shall be so extended as provided in this subsection (b) of this Section 2.16,
the right of the Borrower to request an extension of the Termination Date
pursuant to subsection (a) of this Section 2.16 shall automatically terminate
and any extension of the Termination Date in effect at the time such request is
made which would otherwise occur as provided in subsection (a) of this
Section 2.16 shall automatically be cancelled. The Agent shall promptly notify
each Lender of any such

 

33



--------------------------------------------------------------------------------

extension of the Final Maturity Date and any such cancellation of an extension
of the Termination Date.

SECTION 2.17. Substitution of Lender. If the obligation of any Lender to make
Eurocurrency Rate Advances or Competitive Bid Advances has been suspended
pursuant to Section 2.12 or any Lender has demanded compensation or the Borrower
is otherwise required to pay additional amounts under Section 2.11 or 2.14, the
Borrower shall have the right to seek a substitute lender or lenders who qualify
as Eligible Assignees to assume, in accordance with the provisions of
Section 8.07, the Commitment of such Lender and to purchase the Revolving Credit
Advances or Competitive Bid Advances made by such Lender (without recourse to or
warranty by such Lender).

SECTION 2.18. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. The Borrower agrees that upon notice by any Lender
to the Borrower (with a copy of such notice to the Agent) to the effect that a
Revolving Credit Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Credit Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender a Revolving Credit Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.

(b) The Register maintained by the Agent pursuant to Section 8.07(g) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

 

34



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied:

(a) The Borrower shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.

(b) The Borrower shall have paid all fees and other amounts due and payable.

(c) The Borrower shall have repaid all outstanding advances and shall have paid
all other amounts payable under 364-Day Credit Agreement dated as of April 21,
2005 among the Borrower, the lenders parties thereto and Citibank, N.A., as
administrative agent, and the commitments under such credit facility shall have
been terminated.

(d) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

(i) the representations and warranties contained in Section 4.01 are correct in
all material respects on and as of the Effective Date; and

(ii) no event has occurred and is continuing that constitutes a Default.

(e) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Revolving Credit Notes) in sufficient copies for each Lender:

(i) The Revolving Credit Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.18.

(ii) Certified copies of the resolutions of the board of directors of the
Borrower approving this Agreement and any Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and any Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and any Notes and the other documents to be
delivered hereunder.

(iv) A favorable opinion of King & Spalding LLP, counsel for the Borrower,
substantially in the form of Exhibit E hereto.

 

35



--------------------------------------------------------------------------------

(v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing and to
Extension of the Final Maturity Date. The obligation of each Lender to make a
Revolving Credit Advance on the occasion of each Revolving Credit Borrowing and
the extension of the Final Maturity Date pursuant to Section 2.16(b) shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Revolving Credit Borrowing or, in the case of the
Extension of the Final Maturity Date, on the Termination Date then in effect,
the following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing and the acceptance by the Borrower of the
proceeds of such Revolving Credit Borrowing and the giving of the applicable
notice of extension of the Final Maturity Date, as the case may be, shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or such extension such statements are true):

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in subsection (f) or (g)(i) thereof) are correct in
all material respects on and as of the date of such Revolving Credit Borrowing
or such extension, before and after giving effect to such Revolving Credit
Borrowing and to the application of the proceeds therefrom or to such extension,
as though made on and as of such date; and

(b) no event has occurred and is continuing, or would result from such Revolving
Credit Borrowing or from the application of the proceeds therefrom or from such
extension, that constitutes a Default.

SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (a) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (b) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (c) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower of the proceeds of such Competitive Bid Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Competitive
Bid Borrowing such statements are true):

(i) the representations and warranties contained in Section 4.01 (except the
representations set forth in subsection (f) or (g)(i) thereof) are correct in
all material respects on and as of the date of such Competitive Bid Borrowing,
before and after giving effect to such Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and

 

36



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the proposed Effective Date, as
notified by the Borrower to the Lenders, specifying its objection thereto. The
Agent shall promptly notify the Borrower and the other Lenders of the occurrence
of any such objection. The Agent shall promptly notify the Borrower and the
Lenders of the Effective Date.

SECTION 3.05. Labor Dispute. Notwithstanding any condition precedent to the
contrary contained herein, a labor dispute of any sort involving employees of
the Borrower or its Subsidiaries shall not prevent the Borrower from borrowing
hereunder unless as a result thereof the Borrower is in violation of the
covenant set forth in Section 5.02(c) or a Default exists under Section 6.01(a)
or (e).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Each of the Borrower and its Subsidiaries (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, except, in the case of any such Subsidiary, where the failure so
to qualify would not result in a Material Adverse Effect, (ii) has the requisite
power and authority to own its property and assets and to carry on its business
as now conducted, except, in the case of any such Subsidiary, where the failure
so to qualify would not result in a Material Adverse Effect, (iii) is qualified
to do business in every jurisdiction where such qualification is required,
except where the failure so to qualify would not result in a Material Adverse
Effect and (iv) in the case of the Borrower, has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and any Notes and each other agreement or instrument contemplated thereby to
which it is or is to be a party and to borrow under this Agreement.

(b) The execution, delivery and performance by the Borrower of this Agreement
and any Notes to be delivered by it and the consummation of the transactions
contemplated thereby are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action and, if required, stockholder
action, and do not (i) contravene the charter or other constitutive documents or
by-laws of the Borrower or any Subsidiary of the Borrower, (ii) violate any law
or order of any Governmental Authority or any provision of any indenture or
other material agreement or instrument to

 

37



--------------------------------------------------------------------------------

which the Borrower or any Subsidiary of the Borrower is a party or by which any
of them or any of their property is or may be bound or affected, (iii) conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any such indenture, agreement or other instrument or
(iv) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower or any
Subsidiary of the Borrower.

(c) No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by the Borrower of this Agreement or any Notes to be delivered by
it, or for the consummation of the transactions contemplated hereby and thereby,
except for such authorizations, approvals, actions, notices or filings that have
been made or obtained and are in full force and effect.

(d) This Agreement has been, and any Notes to be delivered by it when delivered
hereunder will have been, duly executed and delivered by the Borrower. This
Agreement is, and any Notes when delivered hereunder will be, the legal, valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium and
similar laws affecting creditors’ rights generally).

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2005, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the Fiscal Year then ended, all
audited and certified by Deloitte & Touche LLP, independent public accountants,
copies of which have been furnished to each Lender, fairly present in all
material respects the Consolidated financial condition of the Borrower and its
Subsidiaries at such dates and the Consolidated results of the operations of the
Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP consistently applied. Such balance sheets and the notes
thereto disclose all material liabilities, direct or contingent, of the Borrower
and its Subsidiaries on a Consolidated basis as of the dates thereof required to
be reflected or disclosed therein in accordance with GAAP.

(f) There has been no Material Adverse Change since December 31, 2005.

(g) Except as set forth in the financial statements referred to in subsection
(e) of this Section 4.01, there is no pending or, to the knowledge of the
Borrower, threatened action, suit, investigation, litigation or proceeding
affecting the Borrower or any of its Material Subsidiaries or any business,
property or rights of the Borrower or any Material Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and which, if
adversely determined, is reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) that purports to affect the
legality, validity or enforceability of this Agreement, any Note or the
consummation of the transactions contemplated hereby or thereby. Neither the
Borrower nor any of its Subsidiaries is in violation of any law, rule or
regulation (including, without limitation, any ERISA or environmental law, rule
or regulation), or in default with respect to any judgment, writ,

 

38



--------------------------------------------------------------------------------

injunction or decree of any Governmental Authority, where such violation or
default is reasonably expected to result in a Material Adverse Effect.

(h) Neither the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No part of the proceeds of any
Advance will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Regulations of the Board of
Governors of the Federal Reserve System, including Regulation T, U or X thereof.

(i) Neither the Borrower nor any of its Subsidiaries is an “investment company”,
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.

(j) The Borrower will use the proceeds of the Advances as a commercial paper
backstop and for other lawful general corporate purposes.

(k) Each of the Borrower and its Subsidiaries has filed or caused to be filed
all federal income tax and all other material state and local tax returns
required to have been filed by it and has paid or caused to be paid all taxes
shown to be due and payable on such returns or on any assessments received by
it, except taxes that are otherwise permitted to remain unpaid in accordance
with the provisions of Section 5.01(b).

(l) All information, reports, financial statements, exhibits or schedules
prepared or furnished by or on behalf of the Borrower to the Agent, Arrangers or
any Lender in connection with the negotiation of this Agreement or delivered
pursuant hereto contained, contains or will contain no material misstatement of
fact and did not omit, does not omit and will not omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, and will
cause each of its Material Subsidiaries to, unless the Required Lenders shall
otherwise consent in writing:

(a) Compliance with Laws, Etc. Comply with all applicable laws, rules,
regulations and orders of any Governmental Authority, whether now in effect or
hereafter enacted, such compliance to include, without limitation, compliance
with ERISA, applicable environmental laws and the Patriot Act, except for such
noncompliance as would not result in a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

(b) Payment of Taxes, Etc. Pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default; provided, however, that such payment and discharge
shall not be required with respect to any such tax, assessment, charge or levy
so long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings or where the failure to pay such tax, assessment, charge
or levy would not result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of taxes,
assessments, charges and levies are, in the opinion of the Borrower, adequate.

(c) Maintenance of Insurance. (i) Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers, (ii) maintain
such other insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
the Borrower or any of its Material Subsidiaries, in such amount as the Borrower
or such Subsidiary shall reasonably deem necessary and (iii) maintain such other
insurance as may be required by law (it being understood that the Borrower may
self-insure against certain risks to the extent reasonable or customary with
companies similarly situated).

(d) Preservation of Corporate Existence, Etc. Preserve and maintain the
Borrower’s corporate existence; obtain, preserve, renew, extend and keep in full
force and effect the rights, licenses, permits, franchises, authorizations,
patents, copyrights, trademarks and tradename material to the conduct of its
business (unless the failure to so preserve or renew would not result in a
Material Adverse Effect); and engage, and cause its Material Subsidiaries to
engage principally in businesses of the same general types as those conducted on
the date of this Agreement or reasonably related or incidental thereto;
provided, however, that the Borrower and its Subsidiaries may consummate any
merger or consolidation permitted under Section 5.02(d), and provided, further,
that the Borrower or its Subsidiaries may from time to time convey, transfer or
otherwise dispose of or discontinue any business to the extent such conveyance,
transfer, disposition or discontinuation would not result in a Material Adverse
Effect.

(e) Keeping of Books. Keep, and cause each of its Material Subsidiaries to keep,
proper books of record and account, in which entries that are complete and
correct in all material respects shall be made of all financial transactions and
the assets and business of the Borrower and each such Subsidiary in accordance
with generally accepted accounting principles in effect from time to time.

(f) Maintenance of Properties, Etc. Maintain and preserve all of its properties
material to the conduct of its business in good repair, working order and
condition, ordinary wear and tear excepted, and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times.

 

40



--------------------------------------------------------------------------------

(g) Reporting Requirements. In the case of the Borrower, furnish to the Agent
and each Lender (other than a Designated Bidder):

(i) within 120 days after the end of each Fiscal Year of the Borrower,
Consolidated balance sheets of the Borrower and its Subsidiaries showing the
financial condition of the Borrower and its Subsidiaries as of the close of such
Fiscal Year and the related statements of Consolidated income and statements of
Consolidated cash flow as of and for such Fiscal Year, all such Consolidated
financial statements of the Borrower and its Subsidiaries to be reported on by
Deloitte & Touche LLP or other independent accountants of nationally recognized
standing or otherwise acceptable to the Required Lenders;

(ii) within 60 days after the end of the first three fiscal quarters of each
Fiscal Year, unaudited Consolidated balance sheets and statements of
Consolidated income and statements of Consolidated cash flow showing the
financial condition and results of operations of the Borrower as of the end of
each such quarter and, with respect to statements of Consolidated cash flow, for
the then-elapsed portion of the Fiscal Year, certified by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
position and results of operations of the Borrower on a Consolidated basis and
as having been prepared in accordance with GAAP, in each case subject to normal
year-end audit adjustments and the absence of notes thereto;

(iii) promptly after the same are publicly available, copies of all annual
registration statements (other than exhibits thereto, pricing supplements and
any registration statements (A) on Form S-8 (or its equivalent) or (B) in
connection with asset securitization transactions) and reports on Form 10-K and
10-Q (or their equivalents), which the Borrower shall have filed with the SEC
under Section 13 or 15(d) of the Exchange Act and not otherwise required to be
delivered to the Agent pursuant hereto;

(iv) concurrently with subsections (h)(i) and (h)(ii) of this Section 5.01, a
certificate of a Financial Officer of the Borrower stating compliance, as of the
dates of the financial statements being furnished at such time, with the
covenants set forth in Sections 5.02(a) and (c);

(v) concurrently with subsections (h)(i) and (h)(ii) of this Section 5.01, a
certificate of the Person referred to therein (which certificate furnished by
the independent accountants referred to in subsection (h)(i) of this
Section 5.01 may be limited to accounting matters and disclaim responsibility
for legal interpretations) certifying that to the best of his, her or its
knowledge no Default or Event of Default has occurred and, in the case of a
certificate of a Financial Officer of the Borrower, if such a Default or Event
of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;

 

41



--------------------------------------------------------------------------------

(vi) prompt written notice of a Reportable Event or Reportable Events, or of the
Borrower’s failure to make a required installment or other payment (within the
meaning of Section 412(n)(1) of the Internal Revenue Code), shall have occurred
with respect to any Plan or Plans, in any case that is reasonably expected to
result in liability of the Borrower or any Subsidiary to the PBGC or to a Plan
in an aggregate amount exceeding $100,000,000;

(vii) prompt written notice of any Default, if such Default is then continuing,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto;

(viii) prompt written notice of the filing or commencement of, or any overt
threat or notice of intention of any Person to file or commence, any action,
suit, arbitration proceeding or other proceeding, whether at law or in equity or
by or before any Governmental Authority, against the Borrower or any Material
Subsidiary thereof that is reasonably expected to result in a Material Adverse
Effect;

(ix) prompt written notice of the issuance by any Governmental Authority of any
injunction, order, decision or other restraint prohibiting, or having the effect
of prohibiting, the making of the Advances or the initiation of any litigation
or similar proceedings seeking any such injunction, order or other restraint;
and

(x) prompt written notice of any Change of Control.

Financial reports required to be delivered pursuant to clauses (i), (ii) and
(iii) above shall be deemed to have been delivered on the date on which the
Borrower notifies the Agent that such reports are posted on the Borrower’s
website at www.ups.com under “Investor Relations”, and such posting shall be
deemed to satisfy the financial reporting requirements of clauses (i), (ii) and
(iii) above, it being understood that the Borrower shall provide all other
reports and certificates required to be delivered under this Section 5.01(g) in
the manner set forth in Section 8.02.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not, and will
not permit any of its Subsidiaries to, without the written consent of the
Required Lenders:

(a) Secured Indebtedness. In the case of the Borrower and each of its Restricted
Subsidiaries, create, assume, incur or guarantee, or permit any Restricted
Subsidiary to create, assume, incur or guarantee (each such creation,
assumption, incurrence or guarantee being an “Incurrence”), any Secured
Indebtedness without making provision whereby all amounts outstanding under this
Agreement and any Notes shall be secured equally and ratably with (or prior to)
such Secured Indebtedness (together with, if the Borrower shall so determine,
any other Debt of the Borrower or such Restricted Subsidiary then existing or
thereafter created that is not subordinate to such amounts outstanding under
this Agreement and any Notes) so long as such Secured

 

42



--------------------------------------------------------------------------------

Indebtedness shall be outstanding, unless such Secured Indebtedness, when added
to (i) the aggregate amount of all Secured Indebtedness then outstanding (not
including in this computation (A) any Secured Indebtedness if all amounts
outstanding under this Agreement and any Notes are secured equally and ratably
with (or prior to) such Secured Indebtedness and (B) any Secured Indebtedness
that is concurrently being retired) and (ii) the aggregate amount of all
Attributable Debt then outstanding pursuant to Sale and Leaseback Transactions
entered into by the Borrower after December 1, 1989, or entered into by any
Restricted Subsidiary after December 1, 1989, or, if later, the date on which
such Subsidiary became a Restricted Subsidiary (not including in this
computation any Attributable Debt that is currently being retired) would not
exceed 10% of Consolidated Net Tangible Assets at the time of such Incurrence.

(b) Sale and Lease-Back Transactions. In the case of the Borrower and its
Restricted Subsidiaries, enter into any Sale and Leaseback Transaction unless at
such time it would be permitted to enter into such Sale and Leaseback
Transaction pursuant to Section 1006 of the Debenture Indenture.

(c) Consolidated Net Worth. In the case of the Borrower, permit its Consolidated
Net Worth at any time to be less than $3.0 billion; provided, however, that the
Borrower shall be permitted to have a Consolidated Net Worth of not less than
$2.5 billion for a single period during the term of this Agreement of not more
than 12 months’ duration.

(d) Mergers, Etc. In the case of the Borrower, merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person, or permit
another Person to merge into it, except that (i) any Subsidiary of the Borrower
may merge into the Borrower, and (ii) the Borrower may merge or consolidate with
or into any other Person so long as the Borrower is the surviving corporation;
provided, in each case, that no Default shall have occurred and be continuing at
the time of such proposed transaction or would result therefrom.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) the Borrower shall fail to pay (i) any principal of any Advance when the
same becomes due and payable or (ii) any interest on any Advance or any other
amount payable under this Agreement or any Note when the same becomes due and
payable and such failure to pay such interest or such other amount shall remain
unremedied for three Business Days; or

(b) any representation or warranty made or deemed made by the Borrower (or any
of its officers) in or in connection with this Agreement or any Borrowing under
this

 

43



--------------------------------------------------------------------------------

Agreement, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to this Agreement, shall prove to have been
incorrect in any material respect when made or deemed made; or

(c) the Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in subsection (d) (as to the Borrower’s corporate existence)
or (g) (other than subsections (g)(i) through (g)(vi)) of Section 5.01 or
Section 5.02 or (ii) any other term, covenant or agreement contained in this
Agreement or any Note on its part to be performed or observed if such failure to
perform such other term, covenant or agreement shall remain unremedied for 30
days after written notice thereof shall have been given to the Borrower by the
Agent; or

(d) the Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal amount of
at least $200,000,000 in the aggregate (but excluding Debt under this Agreement
or any Notes) of the Borrower or such Subsidiary (as the case may be), when the
same becomes due and payable (whether at maturity, by acceleration or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate (with or without notice or lapse of
time or both) the maturity of such Debt; or

(e) the Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

(f) any final judgment or order for the payment of money in excess of
$100,000,000 in the aggregate shall be rendered against the Borrower or any of
its Material Subsidiaries or any combination thereof and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there

 

44



--------------------------------------------------------------------------------

shall be any period of 45 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

(g) any Change of Control shall have occurred; or

(h) a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 412(n)(1) of the
Internal Revenue Code), shall have occurred with respect to any Plan or Plans
that reasonably could be expected to result in liability of the Borrower or any
Subsidiary to the PBGC or to a Plan in an aggregate amount exceeding
$100,000,000 and, within 30 days after the reporting of any such Reportable
Event or Reportable Events to the Agent, the Agent shall have notified the
Borrower, in writing that (i) the Required Lenders have made a determination
that, on the basis of such Reportable Event or Reportable Events or the failure
to make a required payment, there are reasonable grounds (A) for the termination
of such Plan or Plans by the PBGC or (B) for the appointment by the appropriate
United States District Court of a trustee to administer such Plan or Plans and
(ii) as a result thereof, an Event of Default exists hereunder; or the PBGC
shall have instituted proceedings to terminate any Plan or Plans with vested
unfunded liabilities aggregating in excess of $100,000,000; or a trustee shall
be appointed by a United States District Court to administer any such Plan or
Plans and the Borrower is being requested to make a payment with respect to
vested unfunded liabilities aggregating in excess of $100,000,000;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower or any of its Subsidiaries under the Federal Bankruptcy Code, (A) the
obligation of each Lender to make Advances shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of any

 

45



--------------------------------------------------------------------------------

Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower or any of
its Subsidiaries pursuant to the terms of this Agreement.

SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the payee of any Note
as the holder thereof until the Agent receives and accepts an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(ii) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) make
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance, observance or satisfaction of
any of the terms, covenants or conditions of this Agreement on the part of the
Borrower or any of its Subsidiaries or the existence at any time of any Default
or to inspect the property (including the books and records) of the Borrower or
any of its Subsidiaries; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier or telegram) believed by it to be genuine and signed
or sent by the proper party or parties.

SECTION 7.03. Citibank and Its Affiliates. With respect to its Commitment, the
Advances made by it and any Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose any information obtained or received by it or any of its
Affiliates relating to the Borrower or any of its Subsidiaries to the extent
such information was obtained or received in any capacity other than as Agent.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the

 

46



--------------------------------------------------------------------------------

financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.05. Indemnification. The Lenders (other than the Designated Bidders)
agree to indemnify the Agent and its Affiliates (to the extent not reimbursed by
the Borrower), ratably according to the respective principal amounts of the
Revolving Credit Advances then owed to each of them (or if no Revolving Credit
Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent or such Affiliate in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Agent under this Agreement (collectively, the “Indemnified Costs”), provided
that no Lender shall be liable for any portion of such Indemnified Costs
resulting from the Agent’s or such Affiliate’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender (other than the
Designated Bidders) agrees to reimburse the Agent and its Affiliates promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees and disbursements) incurred by the Agent or such Affiliate in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent or such
Affiliate is not reimbursed for such expenses by the Borrower. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05 applies whether any such investigations, litigation or
proceeding is brought by the Agent, any Lender or a third party.

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent
with the approval of the Borrower so long as no Event of Default exists, such
approval not to be unreasonably withheld or delayed. If no successor Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders, with the approval of the Borrower,
such approval not to be unreasonably withheld, appoint a successor Agent, which
shall be a commercial bank organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

 

47



--------------------------------------------------------------------------------

SECTION 7.07. Sub-Agent. The Sub-Agent has been designated under this Agreement
to carry out certain duties of the Agent as described herein. The Sub-Agent
shall be subject to each of the obligations in this Agreement to be performed by
the Sub-Agent, and each of the Borrower and the Lenders agrees that the
Sub-Agent shall be entitled to exercise each of the rights and shall be entitled
to each of the benefits of the Agent under this Agreement as relate to the
performance of its obligations hereunder.

SECTION 7.08. Other Agents. Each Lender hereby acknowledges that none of the
documentation agents or any other Lender designated as any “Agent” on the
signature pages hereof has any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders (other than the Designated
Bidders), do any of the following: (a) waive any of the conditions specified in
Section 3.01, (b) except as permitted in accordance with Section 2.16(a),
increase the Commitments of the Lenders, (c) reduce the principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, (d) except as permitted in accordance with Section 2.16(a), postpone
any date fixed for any payment of principal of, or interest on, the Revolving
Credit Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Revolving Credit Advances, or the number of Lenders, that shall be required for
the Lenders or any of them to take any action hereunder or (f) amend this
Section 8.01; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Agent under this
Agreement or any Note.

SECTION 8.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied, telegraphed or delivered or
(y) as and to the extent set forth in Section 8.02(b) and in the proviso to this
Section 8.02(a), if to the Borrower, at its address at 55 Glenlake Parkway,
N.E., Atlanta, Georgia 30328, Attention: Financial Resources Department
(telecopier number (404) 828-6562); if to any Initial Lender, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender, at its Domestic Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; if to the Agent, at its address
at Two Penns Way, Suite 200, New Castle, Delaware 19720, Attention: Bank Loan
Officer (telecopier number (212) 994-0961); if to the Sub-Agent, at its address
at 4 Harbour Exchange Square, London, United Kingdom, E14 9GE, Attention: Ian
Hayton (telecopier number 44-208-638-3824) or, as to the Borrower or the Agent,
at such other address

 

48



--------------------------------------------------------------------------------

as shall be designated by such party in a written notice to the other parties
and, as to each other party, at such other address as shall be designated by
such party in a written notice to the Borrower and the Agent, provided that
materials required to be delivered pursuant to Section 5.01(g)(i), (ii) or
(iii) may be delivered to the Agent as specified in Section 8.02(b) or as
otherwise specified to the Borrower by the Agent. All such notices and
communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by e-mail, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VII shall not be
effective until received by the Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or any
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.

(b) So long as Citibank or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(g)(i), (ii) or (iii) shall be
deemed delivered to the Agent and each Lender to the extent such materials are
posted (within the time periods set forth in Section 5.01(g)(i), (ii) or (iii))
on the Borrower’s web site (www.ups.com), under “Investor Relations”. The
Borrower may also deliver such materials to the Agent in an electronic medium in
a format acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. The Borrower agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby, in each case to the extent that the Agent’s
communication thereof to the Lenders is otherwise proper hereunder
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by e-mail or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail or telecopier address to which a Notice may
be sent by electronic transmission (including by electronic communication) on or
before the date such Lender becomes a party to this Agreement (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail or
telecopier address for such Lender) and (ii) that any Notice may be sent to such
e-mail or telecopier address.

 

49



--------------------------------------------------------------------------------

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right, power or privilege
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Agent and Citigroup Global
Markets Inc. in connection with the preparation, execution, delivery,
modification and amendment of this Agreement, any Notes and the other documents
to be delivered hereunder, including, without limitation, (i) all syndication
(including printing, distribution and bank meetings) expenses and (ii) the
reasonable fees and expenses of counsel for the Agent with respect thereto. The
Borrower further agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lenders, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, any Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 8.04(a).

(b) The Borrower agrees to defend, protect, indemnify and hold harmless the
Agent, each Arranger, each Lender, each of their Affiliates and their officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all liabilities, obligations, losses (other than loss of
profits), damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (excluding any taxes and
including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnified Party in connection with any investigative, administrative
or judicial proceeding, whether or not such Indemnified Party shall be
designated a party thereto), imposed on, incurred by, or asserted against such
Indemnified Party in any manner relating to or arising out of this Agreement,
any Notes, any of the transactions contemplated hereby or thereby, the
Commitments, the use of proceeds, or any act, event or transaction related or
attendant thereto (collectively, the “Indemnified Matters”); provided, however,
the Borrower shall have no obligation to an Indemnified Party hereunder with
respect to Indemnified Matters directly caused by or directly resulting from the
willful misconduct or gross negligence of such Indemnified Party, as determined
by a court of competent jurisdiction. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to any Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

 

50



--------------------------------------------------------------------------------

(c) Promptly after receipt by any Indemnified Party of written notice of any
Indemnified Matter in respect of which indemnity may be sought by it under this
Section 8.04, such Indemnified Party shall notify the Borrower thereof; provided
that failure to give any such notice hereunder shall not affect the obligation
of the Borrower under this Section 8.04. Thereafter, such Indemnified Party and
the Borrower shall consult, to the extent appropriate, with a view to minimizing
the cost to the Borrower of its obligations hereunder. In case any such
Indemnified Party receives written notice of any Indemnified Matter in respect
of which indemnity may be sought by it hereunder and it notifies the Borrower
thereof, the Borrower shall be entitled to participate in the defense thereof,
and to the extent that the Borrower may elect by notice delivered to such
Indemnified Party promptly after receiving aforesaid notice from such
Indemnified Party, to assume the defense thereof, with counsel reasonably
satisfactory at all times to such Indemnified Party and at the Borrower’s
expense; provided, that if (i) the use of counsel chosen by the Borrower to
represent such Indemnified Party would present such counsel with a conflict of
interest or (ii) the parties against whom any Indemnified Matter arises include
both such Indemnified Party and the Borrower and such Indemnified Party shall
have reasonably concluded that there may be legal defenses available to it or
other Indemnified Parties which are different from or additional to those
available to the Borrower and may conflict therewith, such Indemnified Party
shall have the right to select separate counsel to assume such legal defense and
otherwise to participate in the defense of such Indemnified Matter on behalf of
such Indemnified Party at the Borrower’s expense. Upon receipt of notice from
the Borrower to such Indemnified Party of the Borrower’s election so to assume
the defense of such Indemnified Matter, and approval of counsel by such
Indemnified Party, the Borrower shall not be liable to such Indemnified Party
for any legal expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof unless (i) such Indemnified Party shall have
employed counsel in connection with the assumption of legal defenses in
accordance with the proviso to the next preceding sentence, (ii) the Borrower
shall not have employed within a reasonable time and continued to employ counsel
reasonably satisfactory to such Indemnified Party to represent such Indemnified
Party, or (iii) the Borrower shall have approved the employment of counsel for
such Indemnified Party at the Borrower’s expense. The Borrower shall not be
liable for any settlement of any claim, action or proceeding effected without
its written consent, which consent shall not be unreasonably withheld. The
Borrower will not settle any claim, action or proceeding affecting any
Indemnified Party in respect of which indemnity may be sought against the
Borrower under this Agreement, whether or not such Indemnified Party is an
actual or potential party to such claim, action or proceeding, without such
Indemnified Party’s written consent, which shall not be unreasonably withheld,
unless such settlement (x) does not require any performance by or adverse
admission of such Indemnified Party, (y) does not adversely affect its business
and (z) includes an unconditional release of such Indemnified Party from all
liability arising out of such claim, action or proceeding.

(d) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance, LIBO Rate Advance or Local Rate Advance is made by the Borrower to or
for the account of a Lender other than on the last day of the Interest Period
for such Advance, as a result of a payment or Conversion pursuant to
Section 2.08(c) or (d), 2.10 or 2.12, acceleration of the maturity of the
Advances pursuant to Section 6.01 or for any other reason, or by an Eligible
Assignee to a Lender other than on the last day of the Interest Period for such
Advance upon an assignment of rights and obligations under this Agreement
pursuant to Section 8.07 as a result of a demand by the Borrower pursuant to
Section 8.07(a), the Borrower shall, upon demand by such

 

51



--------------------------------------------------------------------------------

Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance. If the amount of the Committed Currency purchased
by any Lender in the case of a Conversion or exchange of Advances in the case of
Section 2.08 or 2.12 exceeds the sum required to satisfy such Lender’s liability
in respect of such Advances, such Lender agrees to remit to the Borrower such
excess.

(e) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under any Notes.

SECTION 8.05. Right of Setoff. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, but
excluding any accounts designated as collateral accounts securing other Debt) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and any Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender and its Affiliates under this Section 8.05 are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) that such Lender and its Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Sections 3.01 and 3.03) when it shall have
been executed by the Borrower, the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

SECTION 8.07. Assignments, Designations and Participations. (a) Each Lender
(other than a Designated Bidder) may, with the consent of the Borrower, such
consent not to be unreasonably withheld or delayed, and shall, so long as no
Default has occurred and is continuing and if demanded by the Borrower (pursuant
to the provisions of Section 2.17) upon at least five Business Days’ notice to
such Lender and the Agent, assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including, without limitation, all

 

52



--------------------------------------------------------------------------------

or a portion of its Commitment, the Revolving Credit Advances owing to it and
any Revolving Credit Note or Notes held by it); provided, however, that:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than any right to make
Competitive Bid Advances, Competitive Bid Advances owing to it or Competitive
Bid Notes),

(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof,

(iii) each such assignment shall be to an Eligible Assignee,

(iv) each such assignment made as a result of a demand by the Borrower pursuant
to this Section 8.07(a) shall be arranged by the Borrower at the Borrower’s
expense, shall be to an Eligible Assignee acceptable to the Agent (which
acceptance shall not be unreasonably withheld) and shall be either an assignment
of all of the rights and obligations of the assigning Lender under this
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement,

(v) no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrower pursuant to this Section 8.07(a) unless and until such
Lender shall have received one or more payments from either the Borrower or one
or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Lender under this Agreement, and

(vi) the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Revolving Credit Note subject to such assignment and a
processing and recordation fee of $3,500,

(vii) if such assignment shall be made as a result of a demand by the Borrower
pursuant to this Section 8.07(a) to an assignee that, immediately prior to such
assignment, was neither a Lender nor an Affiliate of a Lender, an administrative
fee of $3,500 shall have been paid by the Borrower to the Agent upon its demand,

(viii) notwithstanding any other provision set forth in this Agreement, a Lender
may assign to any of its Affiliates all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Revolving Credit Advances owing to it and any
Revolving Credit Note or Notes held by

 

53



--------------------------------------------------------------------------------

it) upon notice to the Borrower and the Agent, with or without the consent of
the Borrower or the Agent (but without releasing the obligations of the
assigning Lender hereunder except with the written consent of the Borrower), so
long as such assignment is otherwise in compliance with this Agreement, and

(ix) notwithstanding any other provision set forth in this Agreement, a Lender
may assign to any assignee all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Revolving Credit Advances owing to it and any Revolving Credit
Note or Notes held by it) upon notice to the Agent, with or without the consent
of the Borrower, so long as any Event of Default shall have occurred and be
continuing.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (B) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:

(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or any Note or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any Note
or any other instrument or document furnished pursuant hereto;

(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement, any Note or any other instrument or document furnished pursuant
hereto;

(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;

(iv) such assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement or any Note;

 

54



--------------------------------------------------------------------------------

(v) such assignee confirms that it is an Eligible Assignee;

(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and any Note as are delegated to the Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and

(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Revolving Credit Note or Notes subject to such assignment, the Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto and has been consented to by the
Borrower if such consent is required, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower.

(d) Each Lender (other than the Designated Bidders) may designate one or more
banks or other entities to have a right to make Competitive Bid Advances as a
Lender pursuant to Section 2.03; provided, however, that (i) no such Lender
shall be entitled to make more than five such designations, (ii) each such
Lender making one or more of such designations shall retain the right to make
Competitive Bid Advances as a Lender pursuant to Section 2.03, (iii) each such
designation shall be to a Designated Bidder and (iv) the parties to each such
designation shall execute and deliver to the Agent, for its acceptance and
recording in the Register, a Designation Agreement. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Designation Agreement, the designee thereunder shall be a party hereto
with a right to make Competitive Bid Advances as a Lender pursuant to
Section 2.03 and the obligations related thereto.

(e) By executing and delivering a Designation Agreement, the Lender making the
designation thereunder and its designee thereunder confirm and agree with each
other and the other parties hereto as follows:

(i) such Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any Note or any other instrument or document furnished pursuant hereto or
thereto;

(ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any Note or any other instrument or document furnished pursuant
hereto or thereto;

(iii) such designee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other

 

55



--------------------------------------------------------------------------------

documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Designation Agreement;

(iv) such designee will, independently and without reliance upon the Agent, such
designating Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement or any
Note;

(v) such designee confirms that it is a Designated Bidder;

(vi) such designee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and any Note as are delegated to the Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and

(vii) such designee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(f) Upon its receipt of a Designation Agreement executed by a designating Lender
and a designee representing that it is a Designated Bidder, the Agent shall, if
such Designation Agreement has been completed and is substantially in the form
of Exhibit D hereto, (i) accept such Designation Agreement, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

(g) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assignment and Acceptance and each Designation Agreement delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders and, with respect to Lenders (other than Designated Bidders), the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the Agent
and the Lenders shall treat only the Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice. The Agent
shall be considered to act as the agent of the Borrower in connection with its
duties in respect of the Register.

(h) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and any Note or Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
any Notes and (v) no participant under any such

 

56



--------------------------------------------------------------------------------

participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note or any consent to any departure by the
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.

(i) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower
furnished to such Lender by or on behalf of the Borrower; provided that, prior
to any such disclosure, the assignee, designee or participant or proposed
assignee, designee or participant shall agree to preserve the confidentiality of
any Confidential Information relating to the Borrower received by it from such
Lender.

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A.

SECTION 8.08. Confidentiality. None of the Agent or any Lender shall disclose
any Confidential Information to any Person without the consent of the Borrower,
other than (a) to the Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents, advisors, auditors and accountants and to actual
or prospective assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process,
(c) to any rating agency when required by it, provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Borrower received by it from
such Lender and (d) as requested or required by any state, federal or foreign
authority or examiner regulating banks or banking.

SECTION 8.09. Governing Law. This Agreement and all Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all

 

57



--------------------------------------------------------------------------------

claims in respect of any such action or proceeding may be heard and determined
in any such New York State or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any Note in
the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any Note in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 8.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Foreign Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Foreign Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Borrower such excess.

SECTION 8.13. Substitution of Currency . If a change in any Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate and LIBO Rate) will be amended
to the extent determined by the Agent (acting reasonably and in consultation
with the Borrower) to be necessary to reflect the change in

 

58



--------------------------------------------------------------------------------

currency and to put the Lenders and the Borrower in the same position, so far as
possible, that they would have been in if no change in such Foreign Currency had
occurred.

SECTION 8.14. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

UNITED PARCEL SERVICE, INC. By   /s/ Gary T. Barth Name:   Gary T. Barth Title:
  Authorized Representative

CITIBANK, N.A.,

as Administrative Agent

By   /s/ Carolyn A. Kee Name:   Carolyn A. Kee Title:   Vice President



--------------------------------------------------------------------------------

Lenders

CITIBANK, N.A.

By

  /s/ Carolyn A. Kee

Name:

  Carolyn A. Kee

Title:

  Vice President

JPMORGAN CHASE BANK, N.A.

By

 

/s/ Matthew H. Massie

Name:

 

Matthew H. Massie

Title:

 

Managing Director

BANK OF AMERICA, N.A.

By

 

/s/ Chas McDonell

Name:

 

Chas McDonell

Title:

 

Senior Vice President

BARCLAYS BANK PLC

By

 

/s/ Alison McGuigan

Name:

 

Alison McGuigan

Title:

 

Associate Director

BEAR STEARNS CORPORATE LENDING INC.

By

 

/s/ Victor Bulzacchelli

Name:

 

Victor Bulzacchelli

Title:

 

Vice President

BNP PARIBAS

By

 

/s/ Mike Shryock

Name:

 

Mike Shryock

Title:

 

Managing Director

BNP PARIBAS

By

 

/s/ Aurora Abella

Name:

 

Aurora Abella

Title:

 

Vice President

MELLON BANK NA

By

 

/s/ Robert J. Mitchell Jr.

Name:

 

Robert J. Mitchell Jr.

Title:

 

First Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By

 

/s/ David Corts

Name:

 

David Corts

Title:

 

Vice President

ROYAL BANK OF CANADA

By

 

/s/ Barton Lund

Name:

 

Barton Lund

Title:

 

Authorized Signatory

STANDARD CHARTERED BANK

By

 

/s/ David B. Edwards

Name:

 

David B. Edwards

Title:

 

Senior Vice President

STANDARD CHARTERED BANK

By

 

/s/ Andrew Y. Ng

Name:

 

Andrew Y. Ng

Title:

 

Senior Vice President

ABN AMRO BANK N.V.

By

 

/s/ Thomas J. Somers

Name:

 

Thomas J. Somers

Title:

 

Managing Director

CREDIT SUISSE, acting through Its Cayman Islands Branch

By

 

/s/ Jay Chall

Name:

 

Jay Chall

Title:

 

Director

CREDIT SUISSE, acting through its Cayman Islands Branch

By

 

/s/ James Neira

Name:

 

James Neira

Title:

 

Associate

WILLIAM STREET COMMITMENT CORPORATION (recourse only to assets of William Street
Commitment Corporation)

By

 

/s/ Mark Walton

Name:

 

Mark Walton

Title:

 

Assistant Vice President



--------------------------------------------------------------------------------

ING CAPITAL LLC

By

 

/s/ Willem Pijpers

Name:

 

Willem Pijpers

Title:

 

Managing Director

MERRILL LYNCH BANK USA

By

 

/s/ Louis Alder

Name:

 

Louis Alder

Title:

 

Director

MORGAN STANLEY BANK

By

 

/s/ Daniel Twenge

Name:

 

Daniel Twenge

Title:

 

Vice President

STATE STREET BANK AND TRUST COMPANY

By

 

/s/ M. Carey

Name:

 

M. Carey

Title:

 

Vice President

UBS LOAN FINANCE LLC

By

 

/s/ Toba Lumbantobing

Name:

 

Toba Lumbantobing

Title:

 

Associate Director

By

 

/s/ Steven S. Nibur

Name:

 

Steven S. Nibur

Title:

 

Associate Director

US BANK NATIONAL ASSOCIATION

By

 

/s/ Patrick McGraw

Name:

 

Patrick McGraw

Title:

 

Vice President

WESTLB AG

By

 

/s/ L. Schlechtriem

Name:

 

L. Schlechtriem

Title:

 

Director



--------------------------------------------------------------------------------

SCHEDULE I

APPLICABLE LENDING OFFICES

5-YEAR FACILITY

 

Name of Lender

   Commitment   

Domestic Lending Office

  

Eurocurrency Lending Office

ABN AMRO Bank N.V.    $ 25,000,000   

540 West Madison Street

Suite 2621

Chicago, IL 60661

Attn: Kymm Recht

F: 312 992-5111

  

540 West Madison Street

Suite 2621

Chicago, IL 60661

Attn: Kymm Recht

F: 312 992-5111

Bank of America, N.A.    $ 75,000,000   

901 Main Street, 14th Floor

Dallas, TX 75202

Attn: Betty Canales

T: 214 209-2131

F: 214 290-8377

  

901 Main Street, 14th Floor

Dallas, TX 75202

Attn: Betty Canales

T: 214 209-2131

F: 214 290-8377

Barclays Bank PLC    $ 75,000,000   

200 Park Avenue,. 4th Floor

New York, NY 10166

Attn: Carlos deFreitas

T: 973 576-2859

F: 973 576-3014

  

200 Park Avenue,. 4th Floor

New York, NY 10166

Attn: Carlos deFreitas

T: 973 576-2859

F: 973 576-3014

Bear Stearns Corporate Lending Inc.    $ 25,000,000       BNP Paribas    $
75,000,000   

919 Third Avenue

New York, NY 10022

Attn: Gabriel Candamo

T: 212 471-6626

F: 212 841-2683

  

919 Third Avenue

New York, NY 10022

Attn: Gabriel Candamo

T: 212 471-6626

F: 212 841-2683

Citibank, N.A.    $ 100,000,000   

Citibank, N.A.

2 Penns Way Suite 200

New Castle, DE 19720

Attn: Bank Loan Syndications

T: (302) 894-6023

F: (212) 994-0961

  

Citibank, N.A.

2 Penns Way Suite 200

New Castle, DE 19720

Attn: Bank Loan Syndications

T: (302) 894-6023

F: (212) 994-0961

Credit Suisse, acting through its Cayman Islands Branch    $ 25,000,000   

One Madison Avenue

New York, NY 10010

Attn: Ed Markowski

T: 212 538-3380

F: 212 325-9049

  

One Madison Avenue

New York, NY 10010

Attn: Ed Markowski

T: 212 538-3380

F: 212 325-9049

ING Capital LLC    $ 50,000,000   

1325 Avenue of the Americas

New York, NY 10019

Attn: Ermelinda Young

T: 646 424-8240

F: 646 424-8251

  

1325 Avenue of the Americas

New York, NY 10019

Attn: Ermelinda Young

T: 646 424-8240

F: 646 424-8251

JP Morgan Chase Bank, N.A.    $    100,000,000   

JP Morgan Chase Bank

1 Chase Manhattan Plaza

8th Floor

New York, NY 10081

Attn: May Fong

T: (212) 552-7314

F: (212) 552-5650

  

JP Morgan Chase Bank

1 Chase Manhattan Plaza

8th Floor

New York, NY 10081

Attn: May Fong

T: (212) 552-7314

F: (212) 552-5650



--------------------------------------------------------------------------------

Mellon Bank NA    $ 75,000,000   

Three Mellon Bank Center

Room 1205

Pittsburgh, PA 15258

Attn: Paula Zawicki

T: 412 234-3932

F: 412 209-6141

  

Three Mellon Bank Center

Room 1205

Pittsburgh, PA 15258

Attn: Paula Zawicki

T: 412 234-3932

F: 412 209-6141

Merrill Lynch Bank USA    $ 50,000,000   

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

Attn: Dave Millett

T: 801 526-8312

F: 801 933-8641

  

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

Attn: Dave Millett

T: 801 526-8312

F: 801 933-8641

Morgan Stanley Bank    $ 50,000,000   

1633 Broadway, 25th Floor

New York, NY 10019

Attn: Lisa Malone

T: 212 537-1312

F: 212 537-1867

  

1633 Broadway, 25th Floor

New York, NY 10019

Attn: Lisa Malone

T: 212 537-1312

F: 212 537-1867

Royal Bank of Canada    $ 25,000,000   

One Liberty Plaza, 4th Floor

New York, NY 10006

Attn: Manager, Loans Administration

T: 212 428-6338

F: 212 428-2372

  

One Liberty Plaza, 4th Floor

New York, NY 10006

Attn: Manager, Loans Administration

T: 212 428-6338

F: 212 428-2372

Standard Chartered Bank    $ 50,000,000   

1 Madison Avenue, 3rd Floor

New york, NY 10010

Attn: Vijayant Jain

T: 212 667-0499

F: 212 667-0251

  

1 Madison Avenue, 3rd Floor

New york, NY 10010

Attn: Vijayant Jain

T: 212 667-0499

F: 212 667-0251

State Street Bank and Trust Company    $ 25,000,000   

225 Franklin Street, MAO11

Boston, MA 02110

Attn: Hector Lucero

T: 617 664-0234

F: 617 664-3941

  

225 Franklin Street, MAO11

Boston, MA 02110

Attn: Hector Lucero

T: 617 664-0234

F: 617 664-3941

UBS Loan Finance LLC    $ 50,000,000   

677 Washington Blvd.

Stamford, CT 06901

Attn: Marie Haddad

T: 203 719-5609

F: 203 719-3888

  

677 Washington Blvd.

Stamford, CT 06901

Attn: Marie Haddad

T: 203 719-5609

F: 203 719-3888

US Bank National Association    $ 25,000,000   

1850 Osborn Avenue

Oshkosh, WI 54901

Attn: Connie Sweeney

T: 920 237-7604

F: 920 237-7362

  

1850 Osborn Avenue

Oshkosh, WI 54901

Attn: Connie Sweeney

T: 920 237-7604

F: 920 237-7362

Wells Fargo Bank, National Association    $ 25,000,000   

201 Third Street

MAC A0187-081

San Francisco, CA 94103

Attn: Neva Moritani

T: 415 477-5456

F: 415 979-0675

  

201 Third Street

MAC A0187-081

San Francisco, CA 94103

Attn: Neva Moritani

T: 415 477-5456

F: 415 979-0675

WestLB AG    $ 25,000,000   

Herzogstr. 15

Dusseldorf Germany 40217

Attn: Annegret Huesken

T: 49 211 826-3574

F: 49 211 826-5447

  

Herzogstr. 15

Dusseldorf Germany 40217

Attn: Annegret Huesken

T: 49 211 826-3574

F: 49 211 826-5447

William Street Commitment Corporation    $      50,000,000   

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

Attn: Pedro Ramirez

T: 917 343-8319

F: 212 428-1243

  

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

Attn: Pedro Ramirez

T: 917 343-8319

F: 212 428-1243

--------------------------------------------------------------------------------

TOTAL OF COMMITMENTS

   $ 1,000,000,000      